EXHIBIT 10.1
 
 
 
EXECUTION VERSION
6/23/2011
 

 
 
 
 
 
 
 
_______________________________________________
 
STOCK AND MEMBERSHIP INTEREST
PURCHASE AGREEMENT
 
_______________________________________________
 
BY AND AMONG
 
E-WASTE SYSTEMS, INC.,
 
LAPTOP SERVICE CENTER, LLC
D/B/A COMPUTER SYSTEMS SOLUTIONS,
 
SURF INVESTMENTS, LTD. D/B/A CPU,
 
KIMBERLY CREW
 
and
 
MUREX CORPORATION
 
_______________________________________________
 
Dated as of June 23, 2011
 
______________________________________________________
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
Table of Contents
Page      
1.
DEFINITIONS
1
       
Acquired Business
1
 
Agreement
1
 
Annual Financial Statements
1
 
Arbitrating Accountant
2
 
Audited Annual Financial Statements
2
 
Bad Debt Reserve
2
 
Benefit Plans
2
 
Buyer
2
 
Claim
2
 
Closing
2
 
Closing Balance Sheet
2
 
Closing Date
2
 
Closing Date Net Working Capital
2
 
Closing Receivables
3
 
COBRA
3
 
Code
3
 
Common Stock
3
 
Conditions
3
 
Consultant
3
 
Consulting Agreement
3
 
Contracts
3
 
Crew
3
 
CPU
3
 
CSS
3
 
Cut-Off Date
3
 
DTC
3
 
Earnout Amount
3
 
Earnout Audit
3
 
Earnout Period
4
 
EBITDA
4
 
Effective Time
4
 
Environmental Claim
4
 
Environmental Laws
4
 
Escrow Agent
4
 
ERISA
4
 
ERISA Affiliate
4
 
Exchange Act
4
 
Existing Plans
4
 
Financial Statements
4
 
Forecasts
4
 
GAAP
4
 
Green Technology Recycling
5

 
 
 
 
 
i

--------------------------------------------------------------------------------

 
Table of Contents
(continued)
 
Page      

 
Group Company and Group Companies
5
 
Income Taxes
5
 
Indebtedness
5
 
Indemnified Party
5
 
Indemnifying Party
5
 
Initial Payment
5
 
Intellectual Property Rights
5
 
Interim Financial Statements
5
 
Investment
5
 
Knowledge of the Sellers
6
 
Law
6
 
Leased Real Estate
6
 
Lighthouse Venture Management
6
 
Losses
6
 
Materials of Environmental Concern
6
 
Membership Interests
6
 
Minimum Closing Date Net Working Capital
6
 
Net Working Capital
6
 
Noncompetition Agreements
6
 
Objection Notice
6
 
Original Stock Transfer Documents
6
 
Owned Real Estate
7
 
PBGC
7
 
Permitted Indebtedness
7
 
Person
7
 
Pre-Closing Tax Period
7
 
Professional and Transaction Fees
7
 
Purchase Price
7
 
Purchased Equity Interests
7
 
Purchased Membership Interests
7
 
Purchased Stock
7
 
Real Estate
7
 
Real Estate Leases
7
 
Release
7
 
Remediation Costs and Expenses
7
 
Retained Liabilities
8
 
Retention Account
8
 
Retention Fund
8
 
SEC
8
 
Securities Act
8
 
Seller and Sellers
8
 
Straddle Period
8
 
Taxes
8
 
Tax Returns
8

 
 
ii

--------------------------------------------------------------------------------

 
Table of Contents
(continued)
 
Page      

 
Technology Playground
8
 
Trading Market
8
     
2.
PURCHASE OF PURCHASED EQUITY INTERESTS
9
     
2.1
Purchased Equity Interests
9
2.2
Delivery of Purchased Equity Interests
9
2.3
Payment of Purchase Price
9
2.4
Post-Closing Purchase Price Adjustments
10
2.5
Retention Fund
10
2.6
Earnout Amount
11
2.7
Inclusions and Exclusions from the Transaction
12
     
3.
CLOSING
13
     
3.1
Closing Date
13
3.2
Closing Deliveries
13
     
4.
REPRESENTATIONS AND WARRANTIES OF SELLERS
15
     
4.1
Ownership of Purchased Equity Interests; Authority; Consents
15
4.2
Corporate Matters
15
4.3
Authority; Validity
17
4.4
Closing Date Net Working Capital; Closing Receivables
18
4.5
Financial
18
4.6
Absence of Changes
19
4.7
Absence of Undisclosed Liability
19
4.8
Powers of Attorney
19
4.9
Litigation
19
4.10
Licenses; Compliance With Laws and Regulations
20
4.11
Title to and Condition of Property
20
4.12
Taxes
22
4.13
Vacation Pay
24
4.14
Contracts and Commitments
24
4.15
Patents, Trademarks and Trade Names
25
4.16
Environmental Matters
25
4.17
Computer Systems
26
4.18
Transactions with Affiliates
26
4.19
Bank Accounts
27
4.20
No Pending Transactions
27
4.21
Indebtedness; Investments
27
4.22
Product Warranties
27
4.23
Warranty Claims and Customer Complaints
27
4.24
Employees
27
4.25
Benefit Plans
28
4.26
Multi-Employer Plans
31

 
 
iii

--------------------------------------------------------------------------------

 
Table of Contents
(continued)
 
Page      
4.27
Disclosure
31
4.28
Brokers
31
     
5.
INTENTIONALLY OMMITTED
31
     
6.
REPRESENTATIONS AND WARRANTIES OF BUYER
31
     
6.1
Corporate Matters Regarding Buyer
31
6.2
Disclosure
32
6.3
Brokers
32
6.4
Buyer Common Stock
32
     
7.
COVENANTS OF SELLERS AND THE GROUP COMPANIES
32
     
7.1
Conduct Pending Closing Date
32
7.2
Retained Liabilities
34
7.3
Further Acts
35
     
8.
COVENANTS OF BUYER
35
     
8.1
Further Acts
35
8.2
Employment of Group Company Employees
35
8.3
Group Companies’ Line of Credit
35
8.4
Director and Officer Indemnification
35
     
9.
MUTUAL COVENANTS AND WARRANTIES
36
     
9.1
Publicity
36
9.2
Reasonable Efforts
36
9.3
Tax Matters
36
9.4
Post-Closing Corporate Matters for the Group Companies
38
     
10.
TERMINATION OF AGREEMENT
38
     
10.1
Causes
38
10.2
Effect of Termination
39
10.3
Right to Proceed
39
     
11.
CONDITIONS TO OBLIGATIONS OF BUYER
39
     
11.1
Acts to be Performed
39
11.2
Representations and Warranties
39
11.3
Due Diligence
39
11.4
No Material Adverse Change
40
11.5
Ordinary Course
40
11.6
Third-Party Consents
40
11.7
Statutory Requirements; Litigation
40
11.8
Other Agreements and Documents
40

 
 
iv

--------------------------------------------------------------------------------

 
Table of Contents
(continued)
 
Page      
11.9
Liens
40
11.10
Audit
40
     
12.
CONDITIONS TO OBLIGATION OF SELLERS
41
     
12.1
Acts to be Performed
41
12.2
Representations and Warranties
41
12.3
Statutory Requirements; Litigation
41
12.4
Other Agreements and Documents
41
     
13.
SURVIVAL OF REPRESENTATIONS, WARRANTIES, AGREEMENTS AND COVENANTS;
INDEMNIFICATION
41
     
13.1
Survival of Representations, Warranties, Agreements and Covenants
41
13.2
Indemnification by Buyer
42
13.3
Indemnification by Sellers
43
13.4
Retention Account
44
13.5
Interest
44
13.6
Procedures for Third-Party Claims
44
     
14.
GOVERNING LAW
46
     
15.
SUBMISSION TO JURISDICTION
46
     
16.
NOTICES
46
     
17.
EXHIBITS
47
     
18.
ENTIRE AGREEMENT; BINDING EFFECT
47
     
19.
HEADINGS
47
     
20.
EXPENSES
47
     
21.
AMENDMENT
47
     
22.
WAIVER
47
     
23.
TIME OF THE ESSENCE
47
     
24.
ASSIGNMENT
48
     
25.
COUNTERPARTS; FACSIMILE SIGNATURE
48

 
 
 
 


 
 
v

--------------------------------------------------------------------------------

 
STOCK AND MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
THIS AGREEMENT is made as of June 23, 2011 (the “Signing Date”), by and among
E-WASTE SYSTEMS, INC., a Nevada corporation (“Buyer”), LAPTOP SERVICE CENTER,
LLC D/B/A COMPUTER SYSTEMS SOLUTIONS, a Pennsylvania limited liability company
(“CSS”), SURF INVESTMENTS, LTD. D/B/A CPU, a California corporation (“CPU”),
KIMBERLY CREW, an individual resident of the Commonwelath of Pennsylvania
(“Crew”) and MUREX CORPORATION, a Pennsylvania corporation (“Murex”).
 
RECITALS
 
A. The Group Companies are engaged in the business of selling computer hardware
and parts, servicing and repairing computer hardware and providing asset
retirement services for computer hardware, including end-of-life services such
as are provided by Green Technology Recycling.
 
B. The Sellers own all of the issued and outstanding membership interests of CSS
and all of the issued and outstanding shares of the capital stock of CPU.
 
C. The Buyer desires to purchase from the Sellers, and the Sellers desire to
sell to Buyer, all of the Purchased Equity Interests upon the terms and subject
to the conditions hereinafter set forth.
 
D. While Crew and Murex are collectively referred to herein as the “Sellers,”
the Buyer acknowledges and agrees that the Sellers’ obligations hereunder are
several, not joint, with each Seller, subject to Sections 13.3(b) (v) and (vii),
responsible solely for its own performance of its own representations,
warranties, covenants and other undertakings hereunder, and that neither Seller
is responsible for the obligations and undertakings of the other Seller.
 
NOW, THEREFORE, in consideration of the Recitals and the respective
representations, warranties, indemnities, covenants, agreements and conditions
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound hereby, do hereby agree as follows:
 
1.   DEFINITIONS.  For purposes of this Agreement, the following definitions
shall apply:
 
Acquired Business.  “Acquired Business” shall mean the business operated by the
Group Companies until the Closing (including without limitation selling computer
hardware and parts, servicing and repairing computer hardware and providing
asset retirement services for computer hardware, including end-of-life services
such as are provided by Green Technology Recycling, but excluding Technology
Playground which was recently divested from the Group Companies).
 
Agreement.  “Agreement” shall mean this Stock and Membership Interest Purchase
Agreement.
 
 
1

--------------------------------------------------------------------------------

 
Annual Financial Statements.  “Annual Financial Statements” shall mean the
unaudited, internally prepared annual financial statements (balance sheets,
statements of income and retained earnings, statements of cash flow and
supplementary statements, together with footnotes) for each Group Company for
the fiscal years ended December 31, 2009 and 2010, and heretofore delivered to
Buyer by the Sellers.
 
Arbitrating Accountant.  “Arbitrating Accountant” shall have the meaning set
forth in Section 2.6 of this Agreement.
 
Audited Annual Financial Statements.  “Audited Annual Financial Statements”
shall mean the audited financial statements (balance sheets, statements of
income and retained earnings, statements of cash flow and supplementary
statements, together with footnotes) prepared by the accounting firm of Sadler &
Gibbs for each Group Company for the fiscal years ended December 31, 2009 and
2010, and heretofore delivered to Buyer by the Sellers.
 
Bad Debt Reserve.  “Bad Debt Reserve” shall mean the bad debt reserve or
allowance for doubtful accounts set forth on the Closing Balance Sheet with
respect to the uncollectible portion of the Closing Receivables.
 
Benefit Plans.  “Benefit Plans” shall mean any pension plan, profit sharing
plan, bonus plan, incentive compensation plan, stock ownership plan, stock
purchase plan, stock option plan, stock appreciation plan, employee benefit
plan, employee benefit policy, retirement plan, deferred compensation plan or
agreement, cafeteria plan, dependent care plan, fringe benefit program, employee
insurance plan, severance plan or agreement, change in control plan or
agreement, employment agreement (other than the Consulting Agreement),
disability plan, health care plan, sick leave plan, death benefit plan,
multi-employer pension or welfare benefit plan, or any other plan or program to
provide retirement income, fringe benefits or other benefits to former or
current employees.
 
Buyer.  “Buyer” shall have the meaning set forth in the introductory paragraph
of this Agreement.
 
Claim.  “Claim” shall have the meaning specified in Section 13.6(a) of this
Agreement.
 
Closing.  “Closing” shall mean the conference to be held at 10:00 a.m. Central
Time, on the Closing Date at the offices of Quarles & Brady LLP, 411 East
Wisconsin Avenue, Milwaukee, Wisconsin, or such other time and place as Buyer
and the Sellers may mutually agree to in writing, at which the transactions
contemplated by this Agreement shall be consummated.  By agreement of Buyer and
the Sellers, the Closing may be effected by mail, facsimile or electronic
transmission, or other acceptable means.
 
Closing Balance Sheet.  “Closing Balance Sheet” shall mean a balance sheet for
the Group Companies as of the Effective Time determined from the books and
records of the Group Companies (absent manifest error) in accordance with GAAP
(without giving effect to the consummation of the transactions contemplated by
this Agreement), which shall include the Closing Date Net Working Capital.
 
 
2

--------------------------------------------------------------------------------

 
Closing Date.  “Closing Date” shall mean the date specified in Section 3.1 of
this Agreement.
 
Closing Date Net Working Capital.  “Closing Date Net Working Capital” shall mean
the net working capital of the Group Companies as of the Effective Time
determined from the books and records of the Group Companies (absent manifest
error) in accordance with GAAP (without giving effect to the consummation of the
transactions contemplated by this Agreement).
 
Closing Receivables.  “Closing Receivables” shall mean all of the notes and
accounts receivable of each Group Company as of the Closing as reflected on the
Closing Balance Sheet after adjustment for Bad Debt Reserves.
 
COBRA.  “COBRA” shall have the meaning specified in Section 4.25(j) of this
Agreement.
 
Code.  “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
Common Stock.  “Common Stock” shall mean the 20,000 authorized shares of common
stock of CPU, $0 par value.
 
Conditions.  “Conditions” shall have the meaning specified in Section 13.6(c) of
this Agreement.
 
Consultant.  “Consultant” shall have the meaning specified in Section 13.6(c) of
this Agreement.
 
Consulting Agreement.  “Consulting Agreement” shall mean the consulting
agreement to be entered into between Group Companies and Lighthouse Venture
Management, LLC, in the form of Exhibit A attached hereto.
 
Contracts.  “Contracts” shall mean all of the contracts, leases and agreements
of each Group Company.
 
Crew.  “Crew” shall have the meaning set forth in the introductory paragraph of
this Agreement.
 
CPU.  “CPU” shall have the meaning set forth in the introductory paragraph of
this Agreement.
 
CSS.  “CSS” shall have the meaning set forth in the introductory paragraph of
this Agreement.
 
Cut-Off Date.  “Cut-Off Date” shall have the meaning specified in Section
13.1(h) of this Agreement.
 
DTC.  “DTC” shall mean The Depository Trust & Clearing Corporation.
 
 
3

--------------------------------------------------------------------------------

 
Earnout Amount.  “Earnout Amount” shall mean that portion of the Purchase Price
that is payable pursuant to Section 2.6 of this Agreement.
 
Earnout Audit.  “Earnout Audit” shall have the meaning set forth in Section 2.6
of this Agreement.
 
Earnout Period.  “Earnout Period” shall have the meaning set forth in Section
2.6 of this Agreement.
 
EBITDA.  “EBITDA” shall mean the Group Companies’ combined earnings before
interest, taxes, depreciation and amortization.
 
Effective Time.  “Effective Time” shall have the meaning specified in Section
3.1 of this Agreement.
 
Environmental Claim.  “Environmental Claim” shall mean any claim, action,
cause of action, investigation or notice by any Person or entity alleging
liability (including, without limitation, liability for investigatory costs,
cleanup costs, governmental response costs, natural resources damages, property
damages, personal injuries, or penalties) arising out of, based on or resulting
from (i) the presence, or release into the environment, of any Material of
Environmental Concern at any location, or (ii) any violation, or alleged
violation, of any Environmental Law.
 
Environmental Laws.  “Environmental Laws” shall mean all Laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata), including, without limitation, Laws relating to emissions, discharges,
releases or threatened releases of Materials of Environmental Concern, or to the
generation, manufacture, processing, handling, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern.
 
Escrow Agent.  "Escrow Agent" shall mean Flaster Greenberg P.C.
 
ERISA.  “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
 
ERISA Affiliate.  “ERISA Affiliate” shall mean a Person aggregated with another
Person as a single employer under any of Sections 414(b), 414(c), 414(m), or
414(o) of the Code.
 
Exchange Act.  “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
Existing Plans.  “Existing Plans” shall mean the existing Benefit Plans of each
Group Company listed and described on Schedule 1.1 attached hereto.
 
Financial Statements.  “Financial Statements” shall mean the Annual Financial
Statements and Interim Financial Statements, collectively.
 
 
4

--------------------------------------------------------------------------------

 
Forecasts.  “Forecasts” shall mean the forecasts for the Group Companies
attached hereto as Schedule 1.2.
 
GAAP.  “GAAP” shall mean United States generally accepted accounting principles.
 
Green Technology Recycling.  “Green Technology Recycling” shall mean a line of
business conducted by the Group Companies that provides the following services:
end-of-life asset retirement services for computers and other types of
electronics.
 
Group Company and Group Companies.  “Group Company” and “Group Companies” shall
mean CSS and CPU, individually or collectively, as the case may be.
 
Income Taxes.  “Income Taxes” shall mean all Taxes based on income determined
under provisions of the Code and foreign, state and other taxes (including
franchise taxes) based on income or gross receipts, including a Tax assessed on
a corporation by reference to its income, gains, or profits, and shall include
for the avoidance of doubt, any withholding tax and in each instance any
interest, penalties or additions to tax attributable to such Tax.
 
Indebtedness.  “Indebtedness” shall mean all liabilities or obligations of the
relevant Person, whether primary or secondary or absolute or contingent:  (a)
for borrowed money; (b) evidenced by notes, bonds, debentures, guaranties or
similar obligations; (c) under leases which in accordance with GAAP constitute
capital leases; or (d) secured by liens on any assets of that Person; or (e)
resulting from cash, book or bank overdrafts.
 
Indemnified Party.  “Indemnified Party” shall have the meaning specified in
Section 13.6(a) of this Agreement.
 
Indemnifying Party.  “Indemnifying Party” shall have the meaning specified in
Section 13.6(a) of this Agreement.
 
Initial Payment.  “Initial Payment” shall mean Seven Hundred Fifty Thousand
Dollars ($750,000), minus the amount of the Permitted Indebtedness.
 
Intellectual Property Rights.  “Intellectual Property Rights” shall mean
patents, trade marks, service marks, logos, trade names, internet domain names,
websites, rights in designs, brand names, logos, copyrights, and moral rights,
database rights, rights in know-how, trade secrets, discoveries, inventions,
formulae, process, procedures, computer software programs and subsequent
versions thereof, including all source code, object, executable or binary code,
and other intellectual property rights, in each case whether registered or
unregistered, licensed or owned, and including applications for registration,
licenses pertaining thereto, and all rights or forms of protection having
equivalent or similar effect anywhere in the world.
 
Interim Financial Statements.  “Interim Financial Statements” shall mean the
unaudited, internally prepared financial statements (balance sheet and statement
of income) for each Group Company for the period beginning January 1, 2011
through the Closing Date, heretofore delivered by the Sellers to Buyer.
 
 
5

--------------------------------------------------------------------------------

 
Investment.  “Investment” by any Person shall mean:  (a) any transfer or
delivery of cash, stock or other property or value by such Person in exchange
for Indebtedness, stock or any other security of another Person; (b) any loan,
advance or capital contribution to or in any other Person; (c) any guaranty,
creation or assumption of any liability or obligation of any other Person; and
(d) any investments in any fixed property or fixed assets other than fixed
properties and fixed assets acquired and used in the ordinary course of the
business of that Person.
 
Knowledge of the Sellers.  “Knowledge of the Sellers” and terms of similar
import shall mean the actual knowledge of the following individuals and the
knowledge that such individuals should have after due, reasonable and prudent
inquiry:
 
Kimberly Crew
 
Law.  “Law” shall mean any federal, state, local or other governmental law,
rule or regulation of any kind, and any and all rules and regulations
promulgated thereunder.
 
Leased Real Estate.  “Leased Real Estate” shall mean the real property subject
to the Real Estate Leases, including all buildings, structures, improvements and
fixtures thereon.
 
Lighthouse Venture Management.  “Lighthouse Venture Management” shall mean
Lighthouse Venture Management, LLC., a Pennsylvania limited liability company.
 
Losses.  “Losses” shall mean damages, liabilities, deficiencies, claims,
actions, demands, judgments, interest, losses, diminutions in value or costs or
expenses of whatever kind or nature (including, without limitation, reasonable
attorneys’ fees), to the extent not insured.
 
Materials of Environmental Concern.  “Materials of Environmental Concern” shall
mean any substance or material that is on the date hereof or on the Closing Date
prohibited, controlled or regulated by any governmental authority under any
Environmental Law, including, without limitation, chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum,
petroleum derivatives or other hydrocarbons, petroleum products, dangerous
substances, designated substances, controlled products or subject waste, all as
defined in or pursuant to any Environmental Law.
 
Membership Interests.  “Membership Interests” shall mean the membership
interests of CSS.
 
Minimum Closing Date Net Working Capital.  “Minimum Closing Date Net Working
Capital” shall mean One Hundred Fifteen Thousand Dollars ($115,000.00).
 
Net Working Capital.  Net Working Capital shall mean the amount by which current
assets exceed current liabilities, in accordance with GAAP.
 
Noncompetition Agreements.  “Noncompetition Agreements” shall mean the
noncompetition agreements to be entered into by and among the Buyer, Sellers,
Group Companies and  in the forms of Exhibits B-1 to B-2 attached hereto.
 
 
6

--------------------------------------------------------------------------------

 
Objection Notice.  “Objection Notice” shall have the meaning set forth in
Section 2.6 of this Agreement.
 
Original Stock Transfer Documents.  “Original Stock Transfer Documents” shall
mean all of the stock certificates, membership interest certificates (if
applicable) and other transfer documents delivered by Sellers to Buyer pursuant
to Section 2.2 of this Agreement.
 
Owned Real Estate.  “Owned Real Estate” shall mean the real property titled in
the name of either Group Company described in Schedule 1.3 attached hereto,
together with all buildings, structures, improvements and fixtures thereon and
all rights pertaining thereto.
 
PBGC.  “PBGC” shall mean the Pension Benefit Guaranty Corporation.
 
Permitted Indebtedness.  “Permitted Indebtedness” shall mean the Indebtedness of
the Group Companies to the creditors and in the amounts listed on Schedule 1.4
attached hereto.
 
Person.  “Person” shall mean a natural person, corporation, trust, partnership,
limited liability company, governmental entity, agency or branch or department
thereof, or any other legal entity.
 
Pre-Closing Tax Period.  “Pre-Closing Tax Period” shall have the meaning set
forth in Section 9.3 of this Agreement.
 
Professional and Transaction Fees.  “Professional and Transaction Fees” shall
mean any and all consulting, accounting, legal, brokerage or finder fees,
expenses or charges incurred or arising on behalf of the Sellers or the Group
Companies in connection with the negotiation, preparation, execution, planning
or performance of this Agreement or the transactions contemplated hereby, and
any other such expenses incurred by the Sellers or the Group Companies prior to
the Closing as a result of their respective obligations hereunder.
 
Purchase Price.  “Purchase Price” shall mean the Initial Payment, plus the
Earnout Amount, subject to any adjustments to the Purchase Price set forth in
this Agreement.
 
Purchased Equity Interests.  “Purchased Equity Interests” shall mean,
collectively, all of the issued and outstanding Membership Interests and all of
the issued and outstanding shares of the Common Stock.
 
Purchased Membership Interests.  “Purchased Membership Interests” shall mean,
collectively, all of the issued and outstanding Membership Interests.
 
Purchased Stock.  “Purchased Stock” shall mean, collectively, all of the issued
and outstanding shares of the Common Stock.
 
Real Estate.  “Real Estate” shall mean, collectively, the Owned Real Estate and
the Leased Real Estate.
 
 
7

--------------------------------------------------------------------------------

 
Real Estate Leases.  “Real Estate Leases” shall mean the real estate leases,
subleases and other occupancy agreements to which each Group Company is a party
listed separately as such on Schedule 1.5 attached hereto.
 
Release.  “Release” shall mean the release to be signed by each Seller in the
form of Exhibit C attached hereto.
 
Remediation Costs and Expenses.  “Remediation Costs and Expenses” shall have the
meaning specified in Section 13.6(c) of this Agreement.
 
Retained Liabilities.  “Retained Liabilities” shall mean the claims, liabilities
and obligations of each Group Company as of the Closing listed on Schedule 1.6
attached to this Agreement.
 
Retention Account.  “Retention Account” shall mean a segregated account
maintained by Buyer for the specific purposes of holding the Retention Fund.
 
Retention Fund.  “Retention Fund” shall mean the amount(s) deposited and
remaining in the Retention Account from time to time in accordance with the
terms of this Agreement.
 
SEC.  “SEC” shall mean the United State Securities and Exchange Commission.
 
Securities Act.  “Securities Act” shall mean the Securities Act of 1933, as
amended.
 
Seller and Sellers.  “Seller” and “Sellers” shall mean Crew and Murex,
individually or collectively, as the case may be.
 
Straddle Period.  “Straddle Period” shall have the meaning set forth in Section
9.3 of this Agreement.
 
Taxes.  “Taxes” shall mean all taxes of any kind, levies or other like
assessments, customs, duties, imposts, charges or, including without limitation,
income, gross receipts, ad valorem, value-added, excise, real or personal
property, asset, sales, use, license, payroll, transaction, capital, net worth,
franchise taxes (if not based on income), estimated taxes, withholding,
employment, social security, workers’ compensation, utility, severance,
production, unemployment compensation, occupation, premium, windfall profits,
transfer and gains taxes or other governmental taxes imposed or payable to the
United States, or any state, county, local or foreign government or subdivision
or agency thereof, and in each instance such term shall include any interest,
penalties or additions to tax attributable to any such Tax.
 
Tax Returns.  “Tax Returns” shall mean all returns, declarations, reports,
claims for refund and information returns and statements of any Person required
to be filed or sent by or with respect to it in respect of any Taxes, including
any schedule or attachment thereto and any amendment thereof.
 
 
8

--------------------------------------------------------------------------------

 
Technology Playground.  “Technology Playground” shall mean a line of business
previously conducted by the Group Companies that provides the following
services: selling computer hardware and parts, servicing and repairing computer
hardware and providing asset retirement services for computer hardware, in each
case to schools and other institutions in the education market.
 
Trading Market.  “Trading Market” means any market or exchange on which the
Buyer Common Stock is listed or quoted for trading on the applicable dates,
including but not limited to the following: the NYSE AMEX, the Nasdaq Capital
Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the New York
Stock Exchange or OTC Bulletin Board (or any successors to any of the
foregoing).
 
2.   PURCHASE OF PURCHASED EQUITY INTERESTS.
 
2.1 Purchased Equity Interests.  Subject to and upon the terms and conditions
set forth in this Agreement, Sellers will validly sell, transfer, assign and
convey to Buyer, and Buyer will accept and purchase from Sellers, on the Closing
Date, the Purchased Equity Interests.
 
2.2 Delivery of Purchased Equity Interests.  At the Closing, the Sellers shall
deliver, transfer and assign all of the Purchased Equity Interests to Buyer by
delivering (a) membership interest certificates, if applicable, representing all
of the Purchased Membership Interests and (b) stock certificates representing
all of the Purchased Stock, and in each case, as applicable, endorsed or
accompanied by stock powers or other similar assignment documents reasonably
requested by the Buyer, duly executed in blank, with any required transfer
stamps affixed thereto, and otherwise in proper form for transfer, as shall be
necessary to vest in Buyer, full, complete, good and marketable title to such
Purchased Equity Interests free and clear of all liens, claims and encumbrances
of any kind whatsoever, all such documents to be in form and substance
satisfactory to counsel for Buyer.
 
2.3 Payment of Purchase Price.  The Purchase Price for the Purchased Equity
Interests shall be paid by Buyer to Sellers as follows:
 
(a) Five Hundred Thousand Dollars ($500,000), minus the amount of the Permitted
Indebtedness, shall be paid by wire transfer of immediately available funds on
the Closing Date.
 
(b) Subject to Section 2.5, Two Hundred Fifty Thousand Dollars ($250,000) shall
be paid, at the election of each Seller made in writing by the Sellers, as
follows:
 
(i) In tranches of cash beginning 30 days following the payment in Section
2.3(a), consistent with the terms of the promissory note attached hereto as
Exhibit “D” (the “Promissory Note”); and/or
 
(ii) By the assumption of agreed debt obligations on terms acceptable to Buyer.
 
 
9

--------------------------------------------------------------------------------

 
(c) The Earnout Amount, if any, due pursuant to Section 2.6 of this Agreement,
shall be paid in accordance with Section 2.6.
 
(d) Intentionally omitted.
 
(e) The Purchase Price shall be allocated to the Purchased Membership Interests
and Purchased Stock as set forth on Schedule 2.3(e)(i).  The portion of the
Purchase Price paid for the Purchased Membership Interests shall for Tax
purposes be allocated to the assets of CSS in accordance with Schedule
2.3(e)(ii).  The parties hereto agree to report the portion of the Purchase
Price paid for the Purchased Membership Interests to the appropriate taxing
authorities in accordance with Schedule 2.3(e)(ii).  Schedule 2.3(e)(ii) shall
be prepared and agreed upon by the Buyer and the Sellers prior to the Closing
Date, and shall be prepared in accordance with U.S. Internal Revenue Service
requirements and the applicable provisions of the Code.
 
(f) Payment of the Purchase Price to the Sellers shall be apportioned between
the Sellers in accordance with Schedule 4.2(d) attached to this Agreement.  Any
increase or decrease in the Purchase Price resulting from any post-closing
adjustment described in Section 2.4 of this Agreement, and any distributions to
the Sellers from the Retention Fund, shall be allocated to the Sellers on a
proportionate basis consistent with Schedule 4.2(d) hereto.
 
(g) As security for the obligations owing by Buyer to Sellers under Section
2.3(b) as evidenced by the Promissory Note and this Agreement (the
“Obligations”), Buyer agrees to grant to Sellers a security interest in the
Purchased Equity Interests as evidenced by the pledge agreement attached hereto
as Exhibit “E” (the “Pledge Agreement”), which shall be subordinated, to the
extent required, only to the senior financing arrangement described in Section
8.3 below that is exclusively incurred to finance the acquisition of the
Purchased Equity Interests.
 
2.4 Post-Closing Purchase Price Adjustments.
 
(a) If within 180 days following the Closing, there remain outstanding Closing
Receivables in excess of the Bad Debt Reserve (and Buyer has taken reasonable
efforts to collect same), the Purchase Price will be decreased by the amount of
such excess.  Buyer will provide written notice to the Sellers of any such
uncollected Closing Receivables no later than 180 days after the Closing.  Any
such decrease to the Purchase Price shall be paid to the Buyer first (i) from
the Retention Account to the extent there is a sufficient balance therein and at
such point as the Retention Account is exhausted, then (ii) as a set-off against
any other payment due hereunder to the Sellers, including any portion of the
Initial Payment and any Earnout Payment, to the extent such set-off would
satisfy the amount owed pursuant to this Section 2.4(a) and if there are not
sufficient other payments due hereunder to accommodate such set-off, then (iii)
by wire transfer of immediately available funds from the Sellers to the Buyer,
provided, however that Murex’s liability for such a payment combined with any
other liability of Murex under this Agreement shall not exceed Murex’s interest
in the Retention Fund in the Retention Account.  Any such payment or set-off
shall be calculated and paid or set-off, as applicable, within 10 days after
Buyer provides written notice to Sellers in accordance with this Section
2.4(a).  On the 181st day following the Closing, Buyer shall assign any
remaining outstanding Closing
 
 
 
10

--------------------------------------------------------------------------------

 
Receivables to Sellers to the extent the Purchase Price is decreased to reflect
the excess remaining Closing Receivables pursuant to this Section 2.4(a).
 
(b) The Earnout Amount will be adjusted in accordance with Section 2.6.
 
2.5 Retention Fund.  At the time that each payment required by Section 2.3(b) is
made, the Buyer shall deposit in the Retention Account, which is to be held by
Escrow Agent pursuant to the terms of the escrow agreement attached hereto as
Exhibit “F” (the “Escrow Agreement”) an amount of cash equal to ten percent
(10%) of each such payment, and such amount shall be retained in the Retention
Account for 120 days following the date such payment is made.  The Retention
Fund shall be withheld and placed in the Retention Account for the purpose of
allowing Buyer and the Group Companies to recover therefrom the amount of any
Purchase Price Adjustments made pursuant to the terms herein and any claims
under Section 13.3 of this Agreement, in each case in accordance with Section
13.4 of this Agreement.  After funds are retained in the Retention Account for
120 days, any portion of the Retention Fund as to which there is no dispute by
or among any of the parties shall be paid by the Escrow Agent to the Sellers in
accordance with Section 2.3(b).  In the event there is a dispute by or among any
of the parties with regard to any portion of the Retention Fund, such amounts
shall be retained in the Retention Account until fully and finally resolved in
accordance with the terms hereof.
 
2.6 Earnout Amount.
 
(a) The Earnout Amount, if any, will be payable by Buyer to Sellers (or to the
designee of either Seller), at the election of the Sellers, in the form of cash
or Buyer Common Stock, or any combination thereof, as follows:
 
(i) The Earnout Amount shall be equal to the EBITDA during the period from the
Closing Date through the first anniversary of the Closing Date (the “Earnout
Period”)  multiplied by four, less the amount of the Initial Payment; provided,
however, that in no event will the Earnout Amount exceed Three Million Dollars
($3,000,000);
 
(b) For purposes of calculating the Earnout Amount, the following shall apply:
 
(i) The Buyer shall cause a firm of certified public accountants to prepare
unaudited financial statements for the Group Companies for the Earnout Period
(the “Earnout Audit”).  The Earnout Audit shall be conducted in accordance with
GAAP and any applicable standards of the SEC.  The Earnout Audit shall include a
calculation of the Earnout Amount that is consistent with the terms of this
Agreement.
 
(ii) EBITDA for purposes of calculation of the Earnout Amount the parties:
 
(1) shall specifically exclude any types of costs charged to either Group
Company by the Buyer that are not consistent with the historical costs for the
Acquired Business set forth in the Forecasts and any costs charged to either
Group Company associated with the revenues described in subsection (2) below;
provided that, in the event either
 
 
11

--------------------------------------------------------------------------------

 
Group Company incurs any types of costs for services, including shared services,
or other expenses that (A) were previously provided or paid by Lighthouse
Venture Management or one of its affiliates and (B) are not included in the
Forecasts, any such costs shall be included; and
 
(2) shall specifically exclude any revenues derived from client opportunities
that are brought directly to either Group Company by the Buyer or any current or
future affiliate or subsidiary of Buyer (other than either Group Company), with
said  client opportunities periodically identified in writing by Buyer to the
Group Companies during the Earnout Period.
 
(iii) The Earnout Payment, if any, due pursuant to Section 2.6 of this Agreement
shall be reduced by the amount of any external working capital investment
required to support the Group Companies during the Earnout Period, except for
any amounts of working capital approved by the Board of Directors of each Group
Company to acquire fixed or capital assets which have a multi-year useful life.
 
(c) The Buyer shall provide the Earnout Audit to the Sellers within 60 days
after the conclusion of the Earnout Period.  If the Sellers do not object to the
Earnout Amount calculation in accordance with Section 2.6(d), the Buyer shall
pay the Earnout Amount to the Sellers within 60 days after the Buyer’s receipt
of the Earnout Audit.
 
(d) If either Seller claims that the Earnout Amount has not been prepared in
accordance with the requirements of this Section 2.6, it will deliver to Buyer a
written statement describing with reasonable detail the basis for any such claim
within 30 days after receipt of the Earnout Audit (“Objection Notice”).  Buyer
and the Sellers will use reasonable efforts to resolve any such claims
themselves.  If they do not obtain a final resolution within 30 days after the
date the Seller provides the Objection Notice, the Buyer and Sellers will
jointly engage and equally share the expense of a nationally recognized
accounting firm or a regional accounting firm acceptable to Buyer and the
Sellers to resolve any remaining such claims (the “Arbitrating
Accountant”).  Within 30 days after the date of appointment of the Arbitrating
Accountant, Buyer and each Seller shall indicate in writing its position on each
disputed matter.  The Arbitrating Accountant shall make a written determination
on each disputed matter no later than 30 days after submission of written
submissions from Buyer and the Sellers, and such determination will be
conclusive and binding upon Buyer and the Sellers with respect to that disputed
matter.  The Buyer will pay to the Sellers the Earnout Amount, if any, as
finally determined by the Arbitrating Accountant.  The Arbitrating Accountant
shall allocate their fees equally to each disputed matter and shall be
instructed to order the non-prevailing party on each disputed matter to
reimburse the prevailing party, provided that the amount of the final
determination varies from the disputed amount by Five Thousand Dollars ($5,000)
or more.
 
(e) Buyer’s obligation to pay or satisfy the Earnout amount shall not be
affected by Crew’s total disability or death during the Earnout Period.  For
this purpose, “total disability” shall be considered to be a disability which
prevents Crew from performing the essential duties assigned to her by Lighthouse
Venture Management under the Consulting Agreement.
 
 
12

--------------------------------------------------------------------------------

 
2.7 Inclusions and Exclusions from the Transaction.  The parties agree that
Green Technology Recycling and all of its assets, liabilities, rights and
obligations are being acquired by the Buyer as a result of the acquisition of
the Purchased Equity Interests.  The parties further agree that Technology
Playground and CSS Technical Staffing are not being purchased by Buyer as a
result of the acquisition of the Purchased Equity Interests.  In the case of
Technology Playground, all of the assets used by the Group Companies exclusively
to conduct the business of Technology Playground were divested to a Person other
than the Company and such Person has assumed, without any limitations, all
liabilities and obligations related to or arising from Technology
Playground.  In the case of CSS Technical Staffing, the stock of CSS Technical
Staffing is not being acquired by Buyer through this Agreement or otherwise.
 
3.   CLOSING.
 
3.1 Closing Date.
 
(a) Subject to subsection 3.1(b), the Closing shall take place within Ninety
(90) days of the Signing Date (the “Closing Date”).  For financial and
accounting purposes, but not for risk of loss or liability purposes, the Closing
shall be considered effective as of September 23, 2011 Midnight Eastern Time on
the Closing Date (the “Effective Time”).
 
(b) In the event that Buyer is not able to close on the Closing Date (other than
as a result of the failure of any condition set forth in Article 11 of this
Agreement), Buyer shall pay a one-time, non-refundable payment of Twenty-Five
Thousand Dollars ($25,000) (the “Extension Fee”) and shall have the right to
extend the Closing Date by Thirty (30) days (the “Extension
Period”).  Notwithstanding any other provision of this Agreement, such payment
shall be the sole and exclusive remedy of Sellers and the Group Companies with
respect to the Buyer’s failure to close prior to the Closing Date.  In the event
that Buyer is not able to close within the Extension Period (other than as a
result of the failure of any condition set forth in Article 11 of this
Agreement), the Sellers may provide written notice to Buyer that they are
exercising their rights under Section 3.1(c).
 
(c) In the event the Sellers exercise their rights under this Section 3.1(c),
this Agreement shall thereafter be deemed terminated with no further obligations
by any party, except that Buyer shall be liable for payment of the fees for the
audit performed by Sadler & Gibbs necessary for Buyer’s SEC
compliance.  Notwithstanding any other provision of this Agreement, such
liability for the payment of fees for the audit shall be the sole and exclusive
remedy of Sellers and the Group Companies with respect to the Buyer’s failure to
close prior to the end of the Extension Period.
 
(d) In the event this Agreement is terminated pursuant to Section 10.1(b)(i)
prior to the Closing Date, Buyer will not be liable for any payment under this
Section 3.1.
 
3.2 Closing Deliveries.
 
(a) By the Sellers and Group Companies.  At the Closing, the Group Companies and
the Sellers, as applicable, shall deliver to Buyer the following:
 
 
13

--------------------------------------------------------------------------------

 
(i) the Noncompetition Agreements, duly executed by Sellers;
 
(ii) the Consulting Agreement, duly executed by Crew on behalf of Lighthouse
Venture Management;
 
(iii) the Original Stock Transfer Documents, duly endorsed or executed by the
Sellers as provided therein;
 
(iv) the Closing Balance Sheet;
 
(v) the Certificate/Articles of Organization of CSS certified as of the most
recent practicable date by the Secretary of State of Pennsylvania;
 
(vi)  the Certificate/Articles of Incorporation of CPU certified as of the most
recent practicable date by the Secretary of State of California;
 
(vii) a certificate of the Secretary of State of Pennsylvania and California and
the states listed on Schedule 4.2(a) as to the good standing of each Group
Company as of the most recent practicable date in each of such jurisdictions;
 
(viii) the authorizations, consents and approvals set forth in Schedule 4.1(c)
attached hereto;
 
(ix) payment in full by wire transfer or bank cashier’s check of all outstanding
loans and advances from either Group Company to any of the Sellers and any
affiliates of the Sellers;
 
(x) the duly executed resignations of all officers and directors of each Group
Company from all offices and directorships of the Group Companies held by them;
 
(xi) a certificate of an officer of CSS and CPU dated the Closing Date and
signed by the officer of CSS and CPU certifying (A) to the accuracy of copies of
the Certificate/Articles of Organization, and Bylaws if applicable, of CSS and
Certificate/Articles of Incorporation and Bylaws of CPU, as amended to date,
attached thereto, and (B) to the names of all officers and directors of each
Group Company as of immediately prior to the Closing;
 
(xii) a Release duly signed by each Seller;
 
(xiii) the Escrow Agreement duly signed by each Seller;
 
(xiv) the Pledge Agreement, duly signed by each Seller;
 
(xv) the original corporate record books and stock record books of each Group
Company; and
 
 
14

--------------------------------------------------------------------------------

 
(xvi) terminations of all shareholder agreements, operating agreements or
similar agreements among any of the Sellers and/or either Group Company.
 
(b) By Buyer.  At the Closing, Buyer shall deliver to the Sellers the following:
 
(i) the Noncompetition Agreements; duly executed by Buyer;
 
(ii) the Consulting Agreement, duly executed by Buyer;
 
(iii) payment in full by wire transfer or bank cashier’s check of the payment
due under Section 2.3(a);
 
(iv) the Escrow Agreement, duly signed by Buyer;
 
(v) the Promissory Note, duly signed by Buyer; and
 
(vi) the Pledge Agreement, duly signed by Buyer.
 
4.   REPRESENTATIONS AND WARRANTIES OF SELLERS.  For the purpose of inducing
Buyer to enter into this Agreement and to consummate the transactions
contemplated hereby, Crew represents and warrants and agrees, and Murex
represents and warrants and agrees, but only as to Sections 4.1 (solely with
respect to its ownership of those Purchased Equity Interests owned by it and its
own authority and consents), 4.2(a)(i), 4.2(a)(ii), 4.3 (solely with respect to
its own authority and the validity of its own undertakings hereunder), 4.20
(solely with respect to its own actual knowledge) and 4.27(b) (solely with
respect to its own actual knowledge) hereof, that:
 
4.1 Ownership of Purchased Equity Interests; Authority; Consents.
 
(a) Ownership.  Each Seller is the owner of, and has good and marketable title
to, that number of Purchased Membership Interests and shares of Purchased Stock
as is set forth in Schedule 4.2(d) attached hereto as being owned by such
Seller, free and clear of all liens, claims and encumbrances, and has full legal
title and power and the authorizations and approvals necessary to sell, transfer
and deliver such Purchased Equity Interests to Buyer.  No Seller has granted a
currently effective power of attorney or proxy to any Person with respect to all
or any portion of its Purchased Equity Interests.  Upon delivery of the Original
Stock Transfer Documents by Sellers to Buyer, Buyer will acquire good and
marketable title to such Purchased Equity Interests, free and clear of all
liens, claims and encumbrances.
 
(b) Authority.  Each Seller has all requisite power and authority to enter into
this Agreement, and the related agreements referred to herein, and to carry out
such Seller’s obligations hereunder.  The execution and delivery by each Seller
of this Agreement and the other documents and instruments to be executed and
delivered by such Seller pursuant hereto and the consummation by such Seller of
the transactions contemplated hereby and thereby have been duly authorized by
such Seller.  This Agreement and the related agreements, documents and
instruments referred to herein have been duly executed and delivered by each
Seller who is a
 
 
15

--------------------------------------------------------------------------------

 
party thereto and constitute the valid and legally binding obligations of each
such Seller, enforceable against such Seller in accordance with their respective
terms.
 
(c) Consents.  No consent, approval, authorization or order of any court,
governmental agency or body is required for the consummation by the Sellers of
the transactions contemplated by this Agreement, except those set forth in
Schedule 4.1(c) attached hereto.  Except as disclosed on Schedule 4.1(c), the
execution, delivery and performance by the Group Companies and the Sellers of
this Agreement, and the consummation by the Group Companies and the Sellers of
the transactions contemplated hereby, does not and will not, with or without the
giving of notice or the lapse of time or both, require the consent of any third
party under any contract, agreement, lease or license to which either Group
Company or any of the Sellers is a party.
 
4.2 Corporate Matters.
 
(a) Organization and Qualification; Power.
 
(i) CSS is a limited liability company duly organized, validly existing and in
good standing under the Laws of the State of Pennsylvania.
 
(ii) CPU is a corporation duly organized, validly existing and in good standing
under the Laws of the State of California.
 
(iii) Each Group Company is duly qualified and/or licensed, as the case may be,
and in good standing in each of the jurisdictions listed on Schedule 4.2(a),
which are the only jurisdictions where the nature of its activities or the
character of the properties owned, leased or operated by it require such
qualification or licensing.  Each Group Company has all requisite corporate
power and authority to own, lease and operate all of its properties and assets
and to carry on its business as it is now being conducted.
 
(b) Subsidiaries.  No Group Company has any subsidiaries or owns any stock,
limited liability company interests or other equity interests in any Person.
 
(c) Compliance; Binding Effect.  The execution and delivery of this Agreement
and the related agreements, documents and instruments referred to herein, and
the consummation of the transactions contemplated hereby, will not: (i) violate
any provision of the Certificate/Articles of Organization or Bylaws, if
applicable, of CSS or violate any provision of the Certificate/Articles of
Incorporation or Bylaws of CPU; (ii) constitute a default under, or constitute
an event which with the giving of notice or the lapse of time or both would
become a default under, or result in the creation or imposition of any lien,
charge, pledge, security interest or other encumbrance upon any of the assets of
either Group Company under, or create any rights of termination, cancellation,
purchase, or acceleration in any Person under, any mortgage, lien, lease,
agreement or other instrument or obligation to which either Group Company is a
party or by which either Group Company or its assets are bound; or (iii) violate
or conflict with any Law, order, writ, injunction, judgment, arbitration award,
decree or other restriction of any kind or character to which either Group
Company or its assets are subject or bound.
 
 
16

--------------------------------------------------------------------------------

 
(d) Capitalization of the Group Companies; Ownership of Common Stock.
 
(i) The entire authorized equity of CSS consists of the Membership Interests, of
which One Hundred Percent of the  membership interests are issued and
outstanding.  Schedule 4.2(d) to this Agreement sets forth the names of, and
number of Membership Interests owned of record by, each of the Sellers, who are
the only owners of any equity interest in CSS.  All of the issued and
outstanding Membership Interests have been duly authorized and validly issued,
are fully paid and non-assessable and are owned of record by the Sellers as set
forth in Schedule 4.2(d) attached hereto free and clear of all liens, claims,
encumbrances and restrictions whatsoever.  No Membership Interests or other
ownership interests in CSS are reserved for issuance or are held as treasury
shares, except as set forth in Schedule 4.2(d) to this Agreement.  CSS has
complied with, and is in compliance with, all applicable securities Laws,
including without limitation with respect to the issuance, sale and/or the
repurchase of any Membership Interests.
 
(ii) The entire authorized capital stock of CPU consists of the Common Stock, of
which 4,300 shares are issued and outstanding.  Schedule 4.2(d) to this
Agreement sets forth the names of, and number of shares of the Common Stock
owned of record by, each of the Sellers, who are the only owners of any equity
interest in CPU.  All of the issued and outstanding shares of the Common Stock
have been duly authorized and validly issued, are fully paid and non-assessable
and are owned of record by the Sellers as set forth in Schedule 4.2(d) attached
hereto free and clear of all liens, claims, encumbrances and restrictions
whatsoever.  No shares of Common Stock or other ownership interests in CPU are
reserved for issuance or are held as treasury shares, except as set forth in
Schedule 4.2(d) to this Agreement.  CPU has complied with, and is in compliance
with, all applicable securities Laws, including without limitation with respect
to the issuance, sale and/or the repurchase of any shares of Common Stock.
 
(iii) Except for this Agreement and except as set forth on Schedule 4.2(d),
there are no outstanding options, warrants, conversion rights or other rights to
subscribe for or purchase, or other contracts with respect to, the Purchased
Equity Interests or any other equity interest of either Group Company pursuant
to which any Seller or Group Company is or may become obligated to issue or
redeem or exchange any shares of stock or other equity interests of either Group
Company.
 
(e) Certificates/Articles; Bylaws; Minute Books; Records.  The Sellers have
heretofore delivered to Buyer true and complete copies of the
Certificate/Articles of Organization, and Bylaws if applicable, of CSS and the
Certificate/Articles of Incorporation and Bylaws of CPU, as amended and in
effect on the date of this Agreement.  The minute books of each Group Company
which heretofore have been provided to Buyer for examination contain complete
and accurate records of all limited liability company and corporate action taken
by the managers, members, board of directors and stockholders, as applicable of
each Group Company through the date hereof, and completely and accurately
reflect all transactions in the Purchased Equity Interests and any other equity
interests of each Group Company.  The accounting books and records of each Group
Company are complete and correct and are maintained in a manner
 
 
17

--------------------------------------------------------------------------------

 
consistent with past practice.  The managers, members, officers and directors,
as applicable, of each Group Company are as set forth in Schedule 4.2(e) to this
Agreement.
 
(f) Technology Playground.  The Sellers and Group Companies will have taken all
necessary actions to completely separate all legal and contractual ties between
Technology Playground and each of the Group Companies by the Closing Date.  All
of the assets used by the Group Companies exclusively to conduct the business of
Technology Playground will be divested to a Person other than the Company before
the Closing Date, and such Person will assumed, without any limitations, all
liabilities and obligations related to or arising from Technology
Playground.  The Sellers will provide to Buyer the agreements and other
documents pursuant to which Technology Playground was divested from the Group
Companies.  The divestiture of Technology Playground will not result in any
liability to or obligations of either Group Company and will not cause either
Group Company or the Buyer to incur any liability or obligation.  No obligations
or liabilities related to or arising from Technology Playground will remain with
either Group Company as of the Closing Date or thereafter.
 
4.3 Authority; Validity.  The execution and delivery by each Group Company of
this Agreement and the other documents and instruments to be executed and
delivered by the Group Companies pursuant hereto and the consummation by each
Group Company of the transactions contemplated hereby and thereby have been duly
authorized by each Group Company, as applicable.  No further corporate act or
proceeding on the part of either Group Company is necessary to authorize this
Agreement or the other documents and instruments to be executed and delivered by
the Group Companies pursuant hereto or the consummation by the Group Companies
of the transactions contemplated hereby and thereby.  This Agreement and the
related agreements, documents and instruments referred to herein to which either
Group Company is a party have been duly executed and delivered by such Group
Company and constitute the valid and legally binding obligations of such Group
Company, enforceable against such Group Company in accordance with their
respective terms.
 
4.4 Closing Date Net Working Capital; Closing Receivables.
 
(a) The Closing Date Net Working Capital is greater than or equal to the Minimum
Closing Date Net Working Capital.
 
(b) The amount of the Closing Receivables in excess of the Bad Debt Reserve
should be collectible without recourse to litigation; there are no disputed
Closing Receivables; all credits due the debtors of the Closing Receivables have
been deducted and the Closing Receivables are subject to no defense or setoff;
and no debtor owing any of such Closing Receivables has filed under the
provisions of any bankruptcy, reorganization, insolvency or other similar Laws
since January 1, 2009.  For purposes of this Section 4.4, Closing Receivables
shall be considered uncollectible if they remain unpaid and outstanding 120 days
after the date of the original invoice or applicable note.
 
4.5 Financial.  The Sellers previously furnished to Buyer true and correct
copies of the Financial Statements, copies of all of which are attached hereto
as Schedule 4.5(a).  Except as indicated in Schedule 4.5(b) attached hereto, the
Financial Statements were prepared in accordance with GAAP consistently applied
through the applicable periods involved (except
 
 
18

--------------------------------------------------------------------------------

 
that the Interim Financial Statements are subject to normal year-end adjustments
and do not include footnotes), and present fairly the financial condition of
each Group Company as of the respective dates of such Financial Statements and
the results of operations for the respective periods then ended.  Except as
indicated in Schedule 4.5(c), since December 31, 2005, there has been no change
in the accounting methods or practices of either Group Company, no change in
either Group Company’s policies with respect to depreciation or amortization
including useful lives of assets or rates for depreciation or amortization, and
no change in either Group Company’s policies with respect to pricing inventory
or capitalizing costs.  Sellers previously furnished to Buyer all management
financial reports to the directors, managers, partners, stockholders, or
members, or any committee thereof, of each Group Company prepared during the
past five years.  Sellers previously furnished to Buyer all correspondence with
each Group Company’s accountants prepared or received during the past five
years, including all management letters from accountants.  Sellers previously
furnished to Buyer all reports by accountants to management of each Group
Company for the past five years.  All of the documents, information (financial
and otherwise) and Financial Statements provided by either Seller or Group
Company to the accounting firm of Sadler & Gibbs in connection with the
preparation of the Audited Annual Financial Statements were true, correct and
complete.
 
4.6 Absence of Changes.
 
(a) Except as set forth in Schedule 4.6 attached hereto and except as disclosed
in the Financial Statements, since January 1, 2011, there has been no (i)
adverse change in the business, property or condition (financial or otherwise)
or results of operations of either Group Company, either individually or taken
as a whole, from that shown in the Financial Statements, (ii) damage,
destruction or loss (whether or not covered by insurance) which singly or in the
aggregate adversely affects either Group Company’s assets or the business or
financial condition of either Group Company, (iii) commitment to increase or
effected increase in either the rate of compensation or the actual compensation
payable or to become payable by either Group Company to any of its officers or
employees over the amount paid for the fiscal year ended December 31, 2010, (iv)
new contract, agreement, license or transaction or termination of any previously
existing contract, agreement or license other than in the ordinary course of
business, (v) actual or threatened labor trouble or strike affecting either
Group Company, (vi) cancellation or other termination of a relationship with
either Group Company, or written notice to either Group Company of a future
cancellation or other termination of a relationship with either Group Company,
by any single supplier or customer of either Group Company who accounted for
more than 2% of either Group Company’s purchases or sales, determined by
reference to the applicable Group Company’s fiscal year ended December 31, 2010,
(vii) commitment for, declaration, setting aside, or payment of any dividend or
other distribution in respect of any of the equity interests of either Group
Company, (viii) transaction or transactions by either Group Company outside the
ordinary course of business, or (ix) other occurrence, event or condition which
adversely affects or is reasonably likely to adversely affect either Group
Company, its assets, or its business.
 
(b) Except as set forth in Schedule 4.6 attached hereto, since December 31,
2005, there has been no direct or indirect redemption, purchase or other
acquisition by (i) CSS of any of its membership interests or (ii) CPU of any
shares of its capital stock.
 
 
19

--------------------------------------------------------------------------------

 
4.7 Absence of Undisclosed Liability.  Except as set forth in Schedule 4.7
attached hereto, there are no liabilities or obligations of any kind whatsoever,
whether direct, indirect, accrued, contingent or absolute, and whether or not
determined or determinable (other than the liabilities of each Group Company set
forth on the Closing Balance Sheet), to which either Group Company or the
Acquired Business will be subject following consummation of the transactions
contemplated hereby, and there is no existing claim, condition, situation or set
of circumstances which could reasonably be expected to result in any such
liability or obligation.
 
4.8 Powers of Attorney.  Except as set forth in Schedule 4.8 hereto, there are
no employees or agents of either Group Company who hold powers of attorney to
act with respect to such Group Company, its assets or the Acquired Business.
 
4.9 Litigation.  Except as set forth in Schedule 4.9 hereto, no Group Company is
bound by any order, judgment, stipulation or consent decree of any court or
governmental agency affecting its assets, or limiting or affecting its
operations; there is no suit, action, or legal, administrative, arbitration or
other proceeding or governmental investigation pending or, to the Knowledge of
the Sellers, threatened in writing that could adversely affect the business,
financial condition or assets of either Group Company, and no Group Company has
committed any act that would give rise to any such legal action or proceeding;
there are no labor strikes, filed grievances or other labor troubles pending or,
to the Knowledge of the Sellers, threatened against either Group Company, and
there is no pending arbitration proceeding arising out of any union agreement to
which either Group Company is or was a party; there are not currently pending
or, to the Knowledge of the Sellers, threatened against either Group Company any
investigations of charges or complaints, and there are no outstanding
uncorrected or unresolved citations, charges, complaints, orders or judgments,
issued or made by any governmental agency, or by a court, with respect to its
application or enforcement of the Laws relating to either Group Company’s
business operations, environmental protection, labor relations, employee safety
and health, wages, hours and other labor standards, and fair employment; and no
judgment or pending or, to the Knowledge of the Sellers, threatened claim exists
under any applicable worker’s compensation Law by reason of employment of the
employees by either Group Company that is not fully covered by worker’s
compensation insurance.
 
4.10 Licenses; Compliance With Laws and Regulations.
 
(a) Governmental Licenses.  Except as set forth in Schedule 4.10(a) hereto, each
Group Company has all governmental licenses and permits necessary to conduct its
business, and such licenses and permits are in full force and effect and listed
on Schedule 4.10(a) hereto.  Except as set forth in Schedule 4.10(a) hereto, no
violations are or have been recorded and remain outstanding in respect of such
licenses or permits and no proceeding looking toward the revocation or
limitation of any of them is pending or threatened.  Set forth in attached
Schedule 4.10(a) is a complete list of all inspection reports, complaints,
citations and notices of violations or alleged violations received by each Group
Company within the two year period immediately prior to the date hereof from any
governmental agency having jurisdiction over such Group Company or its business.
 
(b) Compliance With Laws and Regulations.  Except as provided in Schedule
4.10(b) attached hereto, each Group Company is in compliance with all applicable
 
 
20

--------------------------------------------------------------------------------

 
Laws relating to the operation of its business, the Real Estate, and its other
assets, including, without limitation, all zoning, building, fire, plumbing,
health and safety Laws, and no notice has been served upon it claiming violation
of any of the foregoing.  Except as provided in Schedule 4.11(e) attached
hereto, the Real Estate and all buildings and improvements situated thereon, and
the use thereof by each Group Company complies with all Laws, easements and
restrictions, if any.
 
4.11 Title to and Condition of Property.
 
(a) Real Property Used.  The Real Estate constitutes all real property used by
the Group Companies to conduct the Acquired Business.  Schedule 1.3 to this
Agreement correctly sets forth the complete legal description of the Owned Real
Estate.  The applicable Group Company owns and has fee simple title to the Owned
Real Estate as indicated on Schedule 1.3 to this Agreement.
 
(b) Title.  Except as indicated in Schedule 4.11(b), each Group Company owns
good and marketable title to, and has undisputed possession of, all of its
assets and properties, free and clear of all options, adverse claims,
restrictions, tenancies, debts, claims, security interests, defects of title,
mortgages, liens, pledges, charges or encumbrances of any nature whatsoever.
 
(c) Condition; Sufficiency.  The assets of each Group Company (together with the
Leased Real Estate) constitute all of the property relating to or used or held
for use in connection with the Acquired Business on this date, and comprise all
property necessary for the continued conduct of the Acquired Business after the
Closing by the Group Companies as conducted prior to the Closing by the Group
Companies.  Subject only to ordinary wear and tear, the assets of each Group
Company are usable and used in the Acquired Business, have been well maintained
and are in good operating condition and repair.  Since January 1, 2010, no such
asset essential to the operation of the Acquired Business has been destroyed,
diverted by either Group Company to other uses, or otherwise disposed of by
either Group Company without having been adequately replaced.
 
(d) Insurance.  Each Group Company, the Acquired Business, the Real Estate and
all of each Group Company’s assets have been and are insured, and will be
insured through the Closing Date, in the amounts and against the risks set forth
in Schedule 4.11(d) attached hereto.  No Group Company is in default with
respect to any provision contained in any insurance policy for such Group
Company and has not failed to give notice or present any claim under any such
policy in due and timely fashion.  During the last two years, no Group Company
has had any insurance policy or coverage thereunder cancelled, withdrawn or not
renewed by the insurer.  No Group Company has received notice of and the Sellers
do not have Knowledge of any cancellation or threat of cancellation of such
insurance.  Except as set forth in Schedule 4.11(d) attached hereto, no property
damage, personal injury or products liability claims have been made, or are
pending, against either Group Company that are not fully covered by insurance
(except to the extent of co-insurance and deductibles reflected in the
applicable insurance policies).  A description of all pending insurance claims
over $5,000 in amount for either Group Company is set forth on Schedule
4.11(d).  All of the insurance policies set forth on Schedule 4.11(d) are fully
paid up and will remain in force and effect following the Closing
 
 
21

--------------------------------------------------------------------------------

 
in accordance with the terms of such insurance policies, copies of which were
previously provided to the Buyer.
 
(e) Real Estate.  Except as set forth in Schedule 4.11(e) to this Agreement,
there are no commenced or, to the Knowledge of the Sellers, planned public
improvements related to the Real Estate which may result in special assessments
or area wide charges for which either Group Company would be responsible (either
as owner of the Owned Real Estate or as lessee of the Leased Real Estate), or
which might otherwise adversely affect such Real Estate; no governmental agency
or court order has been issued requiring repairs, alterations or correction of
any existing conditions of the Real Estate, and there is no condition that could
be a cause for such an order; there is no pending or, to the Knowledge of the
Sellers, planned or contemplated condemnation or similar action or change in any
zoning or building ordinance affecting the Real Estate; there are no structural
or mechanical defects in the Real Estate, including adequacy and quality of well
and sanitary disposal systems or defects which are reasonably likely to result
in the discharge of pollutants into the environment; there is no violation of or
nonconformance with any Law requiring or calling attention to the need for any
work, repairs, construction, alteration or installation affecting the Real
Estate.  All of the Real Estate has rights of access to public roads.
 
(f) Inventories.  The inventories and supplies included in the assets of each
Group Company on the Closing Balance Sheet in excess of the inventory reserve,
if any, set forth on the Closing Balance Sheet consist of a quantity and quality
usable and saleable in the ordinary course of business of the applicable Group
Company.
 
4.12 Taxes.
 
(a) Except as set forth in Schedule 4.12(a) attached hereto, each Group Company
(i) has timely filed with the appropriate governmental agencies all Tax Returns
required to be filed by it as of the date of this Agreement for all periods
ended prior to the date of this Agreement, (ii) has not requested any extensions
with respect to such Tax Returns that are still outstanding, and (iii) has paid
all Taxes shown as payable on such Tax Returns and has not executed or filed
with the Internal Revenue Service or any other taxing authority any agreement,
waiver or other document or arrangement that is currently in effect and that
extends or has the effect of extending the period for assessment or collection
of Taxes (including without limitation any applicable statute of limitation),
and no power of attorney with respect to any Tax matter is currently in
force.  All Tax Returns filed by each Group Company were correct and complete.
 
(b) All Taxes that each Group Company is required by Law to pay, withhold or
collect for all periods ending on or prior to the Closing Date have been
correctly reported and fully paid, withheld or collected, or adequately reserved
for as set forth in the Closing Balance Sheet.
 
(c) Except as described in Schedule 4.12(c) attached hereto, neither the
Internal Revenue Service nor any other taxing authority has audited any Tax
Return filed by either Group Company for any open years of either Group Company
preceding the Closing Date.  Except as set forth on Schedule 4.12(c) attached
hereto, no notice has been received from, and
 
 
22

--------------------------------------------------------------------------------

 
no claim has been made by, a taxing authority in a jurisdiction where either
Group Company does not file Tax Returns such that it may be subject to taxation
by that jurisdiction.
 
(d) Except as described in Schedule 4.12(d) attached hereto, no Group Company
has used the cash method of accounting for any portion of its business in the
last three years.  No Group Company has agreed to nor is required to make any
adjustments pursuant to Section 481(a) of the Code or any similar provision of
state, local or foreign Law by reason of a change in accounting method initiated
by either Group Company and neither the Internal Revenue Service nor any other
taxing authority has proposed any such adjustment or change in accounting
method, and no Group Company has any application pending with any taxing
authority requesting permission  for any such changes in accounting methods.
 
(e) No Group Company has executed or entered into a closing agreement pursuant
to Section 7121 of the Code or any predecessor provision thereof or any similar
provision of state, local or foreign Law.
 
(f) Except as set forth in Schedule 4.12(f) attached hereto, there are no audits
or investigations by any taxing authority in progress of which either Group
Company has received notice and no Group Company has received any written notice
from any taxing authority that it intends to conduct such an audit or
investigation.  No issue has been raised in any written notice to either Group
Company by a federal, state, local or foreign taxing authority in any current or
prior examination which, by application of the same or similar principles, could
reasonably be expected to result in a proposed deficiency for any subsequent
taxable period.
 
(g) No Group Company is subject to any private letter ruling of the Internal
Revenue Service or any comparable ruling of any state, local, or foreign taxing
authority.
 
(h) Except as described in Schedule 4.12(h) attached hereto, no Group Company is
a party to any agreement with respect to any Tax allocation, Tax sharing, Tax
indemnification or similar obligation.
 
(i) No Group Company has been or is a United States real property holding
corporation within the meaning of Section 897(c)(1)(A) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code.  None of
the Sellers is a foreign Person subject to withholding under Code Section 1445.
 
(j) No Group Company has been a member of an affiliated group filing a
consolidated, combined or unitary income Tax Return, except as described in
Schedule 4.12(j) attached hereto.
 
(k) Schedule 4.12(k) lists all federal, state, local and foreign Income Tax
Returns filed with respect to each Group Company for taxable periods ending on
or after December 31, 2004 that have been audited or currently are the subject
of an audit or examination.
 
 
23

--------------------------------------------------------------------------------

 
(l) The Sellers have made available to Buyer correct and complete copies of all
Income Tax Returns of, and examination reports and statements of deficiencies
assessed against or agreed to by, each Group Company since December 31, 2004.
 
(m) Each Group Company has disclosed on its Income Tax Returns all positions
taken therein that, unless so disclosed, could give rise to a substantial
understatement of Income Tax within the meaning of Code Section 6662.
 
(n) No Group Company has been a participant in a “reportable transaction” as
defined in Treasury Regulations Section 1.6011-4.
 
(o) No Group Company has made payments, is not obligated to make payments and is
not a party to a contract that could obligate it to make payments that will not
be deductible under Code Section 280G.
 
(p) No Group Company has had a permanent establishment in any foreign country or
engaged in a trade or business in any foreign country.
 
(q) In the past three years, no Group Company has been a party to a transaction
that is reported to qualify as a reorganization within the meaning of Code
Section 368, distributed a corporation in a transaction that is reported to
qualify under Code Section 355, or been distributed in a transaction that is
reported to qualify under Code Section 355.
 
(r) No Group Company is, and no Group Company has made or attempted to make an
election to be treated as, an “S Corporation” under the Code.
 
4.13 Vacation Pay.  Schedule 4.13 attached hereto sets forth the true and
correct amount of vacation, holiday and sick pay unpaid as of the date hereof
for all employees of each Group Company who have not as of the date hereof taken
vacation, holiday or sick time earned prior to the date hereof, which is also
included on the Closing Balance Sheet.  Except as set forth in Schedule 4.13
attached hereto, as of the date hereof, no Group Company has any liability,
obligation or commitment to any of its employees for vacation, holiday or sick
pay earned or accrued up to and including the date hereof, whether or not
vested.
 
4.14 Contracts and Commitments.
 
(a) Significant Contracts.  Except for the Contracts set forth in Schedule
4.14(a) to this Agreement, no Group Company is a party to or is in any way
obligated under, (i) any agreement, contract or commitment containing any
covenant limiting the freedom of either Group Company to engage in any line of
business or compete with any Person; (ii) any contract, agreement or commitment
with either Group Company’s present or past officers, employees, agents,
consultants or advisors that is not cancelable by either Group Company on notice
of not longer than thirty (30) days and without liability, penalty or premium;
(iii) any contract, agreement or commitment relating to the disposition of
assets of either Group Company, other than in the ordinary course of business;
(iv) any agreement requiring the consent of any other Person to the transfer or
the sale by either Group Company of all or substantially all of either Group
Company’s assets or to a change in control with respect to either Group Company;
(v) any lease of, or agreement to purchase or sell, any capital asset; (vi) any
 
 
24

--------------------------------------------------------------------------------

 
management, consulting, personal service, agency or other contract which
provides for rendition of services or for any commission, bonus, incentive,
consulting or additional compensation; (vii) any agreement or note evidencing
any Indebtedness; (viii) any license, other than licenses for off-the-shelf
software applications; (ix) any agreement with an agent, dealer, distributor,
sales representative or franchisee; (x) any agreement for the storage,
transportation, treatment or disposal of any Materials of Environmental Concern;
(xi) any agreement restricting the right of either Group Company to use or
disclose any information in its possession; (xii) any partnership, joint venture
or similar relationship; (xiii) any open purchase order by either Group Company
to any vendor, or from any customer of either Group Company, which involves an
amount in excess of $5,000; (xiv) any other agreement which involves an amount
in excess of $5,000, or is not in the ordinary course of business of the
applicable Group Company; (xv) any agreement with a supplier; or (xvi) any other
contract or agreement affecting either Group Company, its assets or the Acquired
Business.
 
(b) Purchase Commitments.  The purchase commitments of each Group Company are
not in excess of the normal, ordinary and usual requirements of such Group
Company’s business or at any excessive price.
 
(c) Consents; Renewals; Defaults.  No Group Company has received any notice or
other written information indicating (i) that any of the Contracts set forth in
the attached Schedule 4.14(a) will not be renewed upon expiration or (ii) that
with respect to any Contract set forth in the attached Schedule 4.14(a)
requiring consent as a result of the transactions contemplated by this Agreement
(including without limitation those consents set forth on Schedule 4.1(c)
attached hereto), the party whose consent is required will not give that
consent.  Neither Group Company is in default under any of the Contracts, and
there has not occurred any event which with the lapse of time or giving of
notice or both would constitute such a default by either Group Company.  The
Contracts are valid and binding in accordance with their respective terms and
are in full force and effect without any default, waiver or indulgence
thereunder by either Group Company, or, to the Knowledge of the Sellers, by any
other party thereto.
 
(d) Ingram Micro.  The Preferred Source Agreement with Ingram Micro, Inc. dated
as of January 14, 2011, is a valid and binding obligation of the parties
thereto.
 
4.15 Patents, Trademarks and Trade Names. Schedule 4.15 attached hereto sets
forth a true and correct listing of all patents, trade names, trademarks,
service marks, common-law trademarks, copyrights, domain names, websites and all
registrations and applications for any of the foregoing, owned, possessed,
licensed or used by each Group Company or otherwise used in the Acquired
Business.  Except as set forth in Schedule 4.15 attached hereto, each Group
Company owns the entire right, title and interest in and to the items listed on
Schedule 4.15, and such items are not subject to any pending or, to the
Knowledge of the Sellers, threatened litigation or other adverse claims.  Such
items do not violate any Intellectual Property Rights of any other Person, and
as to such items there have been no claims or assertions by any other Person of
infringement of the same by either Group Company.  None of the items listed on
Schedule 4.15 is invalid or unenforceable, and all filings required to keep such
items effective and enforceable have been made by the applicable Group
Company.  All Intellectual Property Rights owned or held by any of the Sellers,
by any employee of either
 
 
25

--------------------------------------------------------------------------------

 
Group Company or by any other Person affiliated with the Sellers or either Group
Company and used in the Acquired Business have been duly and effectively
assigned and transferred to the applicable Group Company.  No Group Company has
infringed, misappropriated or otherwise conflicted with, and the operation of
the Acquired Business as currently conducted will not infringe, misappropriate
or otherwise conflict with, any Intellectual Property Rights of any Person, and
no Group Company has received notice of any claims alleging any of the
foregoing.  Each Group Company owns and possesses, or has a valid and
enforceable right to use, all Intellectual Property Rights used by such Group
Company in the operation of the Acquired Business as presently conducted,
including with limitation valid licenses for all software used in the Acquired
Business.
 
4.16 Environmental Matters.
 
(a) Except as set forth in Schedule 4.16 hereto, each Group Company is and has
been in compliance with all Environmental Laws and has not received any
communication (written or oral), whether from a governmental authority, citizens
group, employee or otherwise, that alleges that either Group Company is not in
compliance with applicable Environmental Laws, and there are no present
circumstances that may prevent or interfere with such compliance in the
future.  All permits and other governmental authorizations currently held by
each Group Company pursuant to the Environmental Laws are identified in Schedule
4.16.
 
(b) Except as set forth in Schedule 4.16, there is no Environmental Claim
pending or, to the Knowledge of the Sellers, threatened against either Group
Company, or against any Person whose liability for any Environmental Claim
either Group Company has or may have retained or assumed either contractually or
by operation of Law.
 
(c) Except as set forth in such Schedule 4.16, there are no past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the release, emission, discharge, presence, or disposal of
any Material of Environmental Concern, that could form the basis of any
Environmental Claim against either Group Company or, to Sellers’ knowledge, any
Person, whose liability for any Environmental Claim that either Group Company
has or may have retained or assumed either contractually or by operation of Law.
 
(d) Without in any way limiting the generality of the foregoing, (i) all on site
and off site locations where either Group Company stored, disposed or arranged
for the disposal of Materials of Environmental Concern are identified in
Schedule 4.16, (ii) all underground storage tanks, and the capacity,
composition, approximate age and contents of such tanks, located on property at
any time owned by either Group Company, are identified in Schedule 4.16,
together with all governmental registration information related thereto, each of
such tanks is in compliance with all federal, state and local Laws, there has
been no “release” (as defined in 42 U.S.C. Sec. 6991(5)) from any of such tanks
and each Group Company has registered such tanks with the governmental
authorities to the extent required by any Environmental Law, (iii) except as set
forth in Schedule 4.16, to Sellers’ knowledge there is no asbestos contained in
or forming part of the Real Estate or any building, building component,
structure or office space owned or leased by either Group Company, and (iv)
except as set forth
 
 
26

--------------------------------------------------------------------------------

 
in Schedule 4.16, to Sellers’ knowledge no polychlorinated biphenyls (PCB’s) are
used or stored at the Real Estate or any property owned, leased or used by
either Group Company.
 
4.17 Computer Systems.  All of the computer hardware and software systems, and
all equipment including imbedded microprocessors, owned, leased or used by each
Group Company (including, without limitation, those related to equipment,
quality control activities, accounting and bookkeeping records and record
keeping activities, environmental, HVAC and other facility controls, and
security and communications systems) are fully operational and are operating
properly as designed.
 
4.18 Transactions with Affiliates.  Except as set forth in Schedule 4.18 hereto,
since December 31, 2009, no Group Company has, directly or indirectly,
purchased, leased from or otherwise acquired any property or obtained any
services from, or sold, leased to or otherwise disposed of any property or
furnished any services to, or otherwise dealt with by contract or otherwise, in
the ordinary course of business or otherwise, either Seller, Lighthouse Venture
Management or any other Person which, directly or indirectly, controls, is
controlled by or is under common control with either Group Company.
 
4.19 Bank Accounts.  Schedule 4.19 attached hereto contains a complete list of
each bank, financial institution and brokerage company in which either Group
Company has an account together with the type of account and the names of all
Persons authorized to draw thereon or have access thereto.
 
4.20 No Pending Transactions.  Except for this Agreement, no Group Company nor
any of the Sellers is a party to or is bound by any agreement, undertaking or
commitment:  (a) to merge or consolidate either Group Company with, or to have
either Group Company acquire all or substantially all of the properties and
assets of, any other Person; (b) to sell, lease or exchange all or substantially
all of either Group Company’s properties and assets to any other Person; (c) to
sell or exchange all or substantially all of the capital stock of either Group
Company to any other Person; or (d) to reorganize either Group Company.
 
4.21 Indebtedness; Investments.
 
(a) Except as disclosed in Schedule 4.21(a) attached hereto, no Group Company
has any Indebtedness.
 
(b) Except as disclosed in Schedule 4.21(b), no Group Company owns, or has any
right or obligation to acquire, any Investment.
 
4.22 Product Warranties.  Attached as Schedule 4.22 to this Agreement are true
and accurate copies of all of the forms of product warranty or guaranty now in
effect or outstanding with respect to products sold, leased, serviced or
repaired by either Group Company and all of the forms of product warranty or
guaranty which have been issued by either Group Company during the past five
years.
 
4.23 Warranty Claims and Customer Complaints.  Except as set forth on Schedule
4.23 attached hereto, there are no existing or, to the Knowledge of the Sellers,
threatened claims or customer complaints against either Group Company (i) for or
related to any
 
 
27

--------------------------------------------------------------------------------

 
alleged defective product or (ii) for or related to any product which alleges
failure to meet any service or product warranties of either Group Company or any
applicable standard or specification of any contract or purchase order for such
product or any applicable foreign, federal, state or local Law, in either case
which involve costs to either Group Company in excess of $5,000 or which in the
aggregate for all claims and customer complaints against the Group Companies
exceed $25,000.  Schedule 4.23 accurately describes all such claims or customer
complaints (exceeding the dollar thresholds set forth in the previous sentence)
received by either Group Company during the past two years including, with
respect to each such claim or customer complaint, a description of (i) the
nature of the claim or customer complaint and (ii) the date of the claim or
customer complaint.
 
4.24 Employees.
 
(a) Each Group Company is in compliance with all applicable Laws respecting
labor and employment, applicant and employee background checking, immigration,
discrimination in employment, terms and conditions of employment, wages, hours
and occupational safety and health and employment practices, and is not engaged
in any unfair labor practice.  No Group Company is liable for any payment to any
trust or other fund or to any governmental entity, with respect to unemployment
compensation benefits, social security or other benefits or obligations for
employees other than routine payments to be made in the ordinary course.  Except
as set forth on Schedule 4.24(a), there are no pending claims against either
Group Company under any workers compensation plan or policy or for long term
disability.  Except as set forth on Schedule 4.24(a), there is not currently,
and there has not been in the past three years, any legal proceeding against
either Group Company based on actual or alleged wrongful termination, unlawful
or unfair dismissal, or race, age, sex, disability or other harassment or
discrimination.  Except as set forth on Schedule 4.24(a), no Group Company has
taken any action,  or failed to act, in a manner that would give rise to a claim
against either Group Company based on actual or alleged wrongful termination,
unlawful or unfair dismissal, or race, age, sex, disability or other harassment
or discrimination.  Except as set forth on Schedule 4.24(a), there are not
currently, and there have not been in the past three years, any activities or
proceedings of any labor union to organize any employees of either Group
Company.  Except as set forth on Schedule 4.24(a), none of the managers or
corporate staff departments heads of either Group Company have given notice to
the applicable Group Company within the past six months that any such employee
intends to terminate his or her employment with such Group Company.
 
(b) Schedule 4.24(b) contains a complete and accurate list of the following
information for each employee of each Group Company, including each employee on
leave of absence or layoff status: name; job title; and the current and the
prior year’s compensation or remuneration (including any bonus).  Except as set
forth on Schedule 4.24(b), no Group Company has made any promises for the
payment of any bonuses, backpay or other remuneration to any employees,
contractors or other Persons in any way related to the transactions contemplated
by this Agreement.
 
(c) Except as set forth in Schedule 4.24(c) hereto, no Group Company is a party
to, and is not negotiating, any collective bargaining or other labor union
contract or employment agreements with its employees or with any organization
representing any of its
 
 
28

--------------------------------------------------------------------------------

 
employees, and is not bound by any other agreement with a labor organization; no
Group Company has any agreements, arrangements or commitments that contain any
severance or termination pay or liabilities or obligations for any bonus,
deferred compensation, pension, profit sharing or retirement arrangement,
whether legally binding or not, with any employee or former employee, and no
Group Company is presently paying any pension, deferred compensation or
retirement allowance to any former employee.
 
4.25 Benefit Plans.
 
(a) Except for the Existing Plans, no Group Company maintains any Benefit
Plan.  The Sellers have delivered to Buyer true and correct copies of each of
the Existing Plans for which written documentation exists, together with copies
of any summary plan or similar description thereof and the most recent actuarial
reports, audited financial statements and Form 5500 and schedules, if any, with
respect thereto.  Each of the Existing Plans is in compliance in all respects
with applicable Law, including without limitation, the Code and ERISA, and any
Benefit Plan terminated by either Group Company during the five-year period
ending with the date of this Agreement was in compliance with such Law and was
terminated in compliance with such Law.  All of the Existing Plans which are
intended to meet the requirements of Section 401(a) of the Code have been
determined by the Internal Revenue Service to be “qualified” within the meaning
of Section 401(a) of the Code or timely application has been made therefor, and
there are no facts Known to the Sellers which would adversely affect the
qualified status of such Existing Plans.  No Group Company is in default in any
respect in performing its obligations under any of the Existing Plans, and all
contributions, payments, liabilities or obligations under any Existing Plans
that are required to have been paid on or before the date hereof have been paid
or that are required to have been accrued on the date hereof on the books of
account of the applicable Group Company by GAAP applied consistently with the
past practice of the applicable Group Company for year-end financial statements
have been so accrued.
 
(b) With respect to each Existing Plan, all reports required under ERISA or any
other applicable Law or regulation to be filed by or on behalf of such Plan with
the relevant governmental authority the failure of which to file could
reasonably result in liability to either Group Company have been duly filed and
all such reports are true and correct as of the date given.
 
(c) No Group Company nor any of its ERISA Affiliates nor any Existing Plan has
engaged in a “prohibited transaction” (as such term is defined in Section 4975
of the Code and Sections 406 and 408 of ERISA), which would subject either Group
Company (after giving effect to any exemption) or any Existing Plan to the tax
or penalty on prohibited transactions imposed by Section 4975 of the Code,
Section 502 of ERISA or any other liability.
 
(d) No Existing Plan has been terminated, no “accumulated funding deficiency”
(as defined in Section 412(a) of the Code) has been incurred (without regard to
any waiver granted under Section 412 of the Code), and no funding waiver from
the Internal Revenue Service has been received or requested with respect to any
Existing Plan and no Group Company or any of its ERISA Affiliates failed to make
any contributions or to pay any amounts due and owing as required by Section 412
of the Code, Section 302 of ERISA or the terms of any
 
 
29

--------------------------------------------------------------------------------

 
Existing Plan prior to the due date of such contribution under Section 412 of
the Code or Section 302 of ERISA, nor has there been any reportable event or any
event requiring disclosure under Section 4041(c)(3)(C), 4063(a) or 4068(f) of
ERISA with respect to any Existing Plan.
 
(e) The value of the assets of each Existing Plan which is a “defined benefit”
plan (as defined in Section 3(35) of ERISA) equaled or exceeded the present
value of the “benefit liabilities” (as defined in Section 4001(a)(16) of ERISA)
of each such plan as of the end of the preceding plan year, using the plan’s
actuarial assumptions as in effect for such plan year.
 
(f) There are no claims (other than claims for benefits in the normal course),
actions or lawsuits asserted or instituted against, and there are no pending or
to the Knowledge of the Sellers threatened litigation or claims against, the
assets of any Existing Plan or against any fiduciary of such Existing Plan with
respect to the operation of such Existing Plan, which, if adversely determined,
could have an adverse effect on the business, operations, properties, assets or
condition (financial or otherwise) of either Group Company.
 
(g) Except as specified otherwise in Schedule 4.25 attached to this Agreement,
each of the Existing Plans can be terminated by the applicable Group Company
within a period of 30 days following the Closing Date, without payment of any
additional compensation or amount or the additional vesting or acceleration of
any benefits under any of such plans, and none of the transactions contemplated
by this Agreement shall result in the acceleration of any payments under any
Existing Plan.
 
(h) No Group Company or any of its ERISA Affiliates has incurred (a) any
liability to the PBGC (other than routine claims and premium payments), (b) any
withdrawal liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
of ERISA as a result of a complete or partial withdrawal (within the meaning of
Section 4203 or 4205 of ERISA) from a multiemployer plan described in Section
3(37) of ERISA or (c) any liability under ERISA Section 4062 to the PBGC, or to
a trustee appointed under Section 4042 of ERISA.
 
(i) No Group Company or any of its ERISA Affiliates or any organization to which
either Group Company or any of its ERISA Affiliates is a successor or parent
corporation (as described in Section 4069(a) of ERISA) has engaged in a
transaction described in Section 4069 of ERISA.
 
(j) No Group Company maintains or has established any “welfare benefit plan”
(within the meaning of Section 3(1) of ERISA), other than those listed on
Schedule 1.1 to this Agreement, which provides for continuing benefits or
coverage for any participant or any beneficiary of a participant after such
participant’s termination of employment except as may be required by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
and the regulations thereunder.
 
(k) Each Group Company and each of its ERISA Affiliates maintaining a “welfare
benefit plan” (within the meaning Section 3(1) of ERISA) has complied with all
applicable notice and continuation coverage requirements of COBRA and the
regulations thereunder such that there would not result any tax, penalty or
liability to either Group Company.
 
 
30

--------------------------------------------------------------------------------

 
(l) No Group Company or any of its ERISA Affiliates has any liability as a
successor of any other organization to any Benefit Plan (or beneficiary,
sponsor, trustee or fiduciary of such plan) pursuant to successor liability
rules of Title IV of ERISA or federal common Law.
 
(m) Except as set forth in Schedule 4.25 hereto, no Group Company has any
Existing Plan or other agreements, arrangements or commitments that contain any
severance or termination pay liabilities or obligations, whether legally binding
or not, with any employee or former employee, and no Group Company is presently
paying any severance or termination payments to any former employee.
 
(n) No Person has asserted any claim under which either Group Company has any
liability under any Benefit Plan maintained by either Group Company or to which
either Group Company is a party, or under any worker’s compensation or similar
Law, which is not fully covered by insurance maintained with unaffiliated,
financially sound, reputable insurers or, if not insured, for which an adequate
reserve is not reflected on the Closing Balance Sheet.
 
4.26 Multi-Employer Plans.  No Group Company or any of its ERISA Affiliates
contributes, is required to contribute and since January 1, 1976 has
contributed, to any multiemployer plan within the meaning of Section 3(37) of
ERISA.
 
4.27 Disclosure.  (a)  No representation or warranty by Crew in this Agreement,
and no statement, certificate or schedule furnished or to be furnished by or on
behalf of either Group Company or Crew pursuant to this Agreement, or any
document or certificate delivered to Buyer pursuant to this Agreement or in
connection with actions contemplated hereby, contains or shall contain any
untrue statement of material fact or omits or shall omit a material fact
necessary to make the statements contained therein, in light of the
circumstances in which they were made, not misleading.
 
(b)           Disclosure of Murex.  No representation or warranty by Murex in
this Agreement, and no statement, certificate or schedule furnished or to be
furnished by or on behalf of Murex pursuant to this Agreement, or any document
or certificate delivered to Buyer by or on behalf of Murex pursuant to this
Agreement or in connection with actions contemplated hereby, contains or shall
contain any untrue statement of material fact or omits or shall omit a material
fact necessary to make the statements contained therein, in light of the
circumstances in which they were made, not misleading.
 
4.28 Brokers.  Except as set forth on Schedule 4.28, no Seller has incurred, nor
will any Person be entitled to, on account of either Seller, any brokers’,
finders’, or similar fee in connection with the transactions contemplated by
this Agreement.
 
5.   INTENTIONALLY OMITTED.
 
 
31

--------------------------------------------------------------------------------

 
6.   REPRESENTATIONS AND WARRANTIES OF BUYER.  For the purpose of inducing the
Group Companies and the Sellers to enter into this Agreement and to consummate
the transactions contemplated hereby, Buyer represents and warrants to the Group
Companies and the Sellers and agrees that:
 
6.1 Corporate Matters Regarding Buyer.
 
(a) Organization and Qualification; Power.  Buyer is a corporation duly
organized and validly existing under the Laws of the State of Nevada.  Buyer has
all requisite corporate power and authority to own, lease and operate all of its
properties and assets and to carry on its business as it is now being conducted.
 
(b) Authorization.  Buyer has all requisite corporate power and authority to
enter into this Agreement and the related agreements referred to herein and to
carry out its obligations hereunder and thereunder.  No further corporate
proceedings on the part of Buyer are necessary to authorize this Agreement or
the transactions contemplated hereby, and this Agreement and the related
agreements, documents and instruments referred to herein to which Buyer is a
party have been duly executed and delivered by Buyer and constitute the valid
and legally binding obligations of Buyer, enforceable against it in accordance
with their respective terms.
 
(c) Compliance; Binding Effect.  The execution and delivery of this Agreement
and the related agreements, documents and instruments referred to herein, and
the consummation of the transactions contemplated hereby, by Buyer will not (i)
violate any provisions of the Articles/Certificate of Incorporation or Bylaws of
Buyer or (ii) constitute a default under, or constitute an event which with the
giving of notice or the lapse of time or both would become a default under, or
create any rights of termination, cancellation, purchase, or acceleration in any
Person under, any mortgage, lien, lease, agreement or other instrument or
obligation to which Buyer is a party or by which Buyer is bound, or (iii)
violate or conflict with any Law, statute, regulation, order, writ, injunction,
judgment, arbitration award, decree or other restriction of any kind or
character to which Buyer is subject or by which Buyer is bound.
 
(d) Consents.  No consent, approval, authorization or order of any court,
governmental agency or body, or third party is required for the consummation and
performance by Buyer of the transactions contemplated by this Agreement.
 
(e) Buyer is solvent and is not in receivership or is any petition therefor
pending; no proceedings (voluntary or involuntary) are pending or contemplated
by or against Buyer pursuant to the federal Bankruptcy Code or any similar state
statute nor has Buyer committed an act of bankruptcy or made or suffered a
fraudulent conveyance.
 
6.2 Disclosure.  No representation or warranty by Buyer in this Agreement, and
no statement, certificate or schedule furnished or to be furnished by or on
behalf of it pursuant to this Agreement, or any document or certificate
delivered to the Group Companies or the Sellers pursuant to this Agreement or in
connection with actions contemplated hereby, contains or shall contain any
untrue statement of material fact or omits or shall omit a material fact
necessary to make the statements contained therein, in light of the
circumstances in which they were made, not misleading.
 
 
32

--------------------------------------------------------------------------------

 
6.3 Brokers.  Except as set forth on Schedule 6.3, Buyer has not incurred, nor
will any Person be entitled to, on account of Buyer, any brokers’, finders’, or
similar fee in connection with the transactions contemplated by this Agreement.
 
7.   COVENANTS OF SELLERS AND THE GROUP COMPANIES.
 
7.1 Conduct Pending Closing Date.  The Group Companies and the Sellers severally
covenant and agree (and Murex’s covenant and agreement is limited solely to
matters within Murex’s actual knowledge or actual control, as applicable) that
from and after the date of this Agreement and until the Closing Date:
 
(a) Full Access.  Buyer and its authorized representatives shall have full
access to examine the Real Estate and all properties, assets, books, records,
financial statements, contracts and documents of each Group Company, and each
Group Company and its officers and employees will cooperate fully with this
examination.  Sellers shall afford Buyer with the full opportunity to have
access to the personnel of each Group Company.  Sellers shall furnish, or cause
to be furnished, to Buyer and its authorized representatives all information
with respect to the Real Estate and the assets and business of each Group
Company as Buyer may reasonably request.  Buyer shall be entitled to conduct
appraisals of the assets of each Group Company and to conduct environmental and
occupational safety inspections of the Real Estate and the other properties and
business of each Group Company.  Buyer also shall be entitled to contact and
communicate with each Group Company’s vendors, customers, employees, brokers and
other persons having business dealings with either Group Company.
 
(b) Carry on in Regular Course.  Each Group Company shall carry on and operate
its business diligently and substantially in the same manner as heretofore,
shall pay when due all of its obligations and liabilities, and shall not change
any methods of management, accounting or operation, except with the prior
written consent of Buyer.
 
(c) Increases Limited.  Without the prior written consent of Buyer, neither
Group Company will grant or permit any increase in the compensation payable or
to become payable to any of the officers or employees of such Group Company, or
grant or permit any increase in the benefits under any bonus, insurance, pension
or other benefit plan, payment or arrangement made to, for or with any such
employees or officers (including without limitation any sales bonuses to
employees with respect to the transactions contemplated herein).
 
(d) Contracts and Commitments.  Neither Group Company will enter into any
contract or commitment, or engage in any other transaction, not in the usual and
ordinary course of its business and consistent with its business practices,
without the prior written consent of Buyer.  Neither Group Company will enter
into or negotiate any agreement with any labor organization that will bind Buyer
or either Group Company without the prior consent of Buyer.
 
 
33

--------------------------------------------------------------------------------

 
(e) Maintenance.  Each Group Company shall operate, maintain and repair its
property and assets in a normal business manner, and shall not use or operate
its property or assets in other than a normal business manner.
 
(f) Preservation of Organization.  Each Group Company shall use its best efforts
(without making any commitments on behalf of Buyer) to preserve its business
organization intact, to keep available its present key employees, and to
preserve its present relationships with those having business relations with
it.  Neither Group Company will dispose of or remove from its business premises
any assets used in the operation of its business except in the ordinary course
of business, or encumber, mortgage or pledge its property or assets.
 
(g) No Default.  Neither Group Company will do any act or omit to do any act, or
permit any act or omission to act, which will cause a breach of any contract,
commitment or obligation to which it is subject.
 
(h) Compliance with Laws.  Each Group Company will comply with all Laws and
orders of any court or governmental agency that are applicable to its business
or the operation thereof.
 
(i) Indebtedness; Other Liabilities.  Neither Group Company will create or incur
any Indebtedness or other liabilities, liens or security interests, whether long
term or otherwise, whether fixed or contingent, except for other liabilities
incurred in the usual and ordinary course of business and other liabilities
incurred pursuant to existing contracts and agreements disclosed in the
schedules attached hereto.
 
(j) Insurance.  Each Group Company will maintain all of its insurance in effect
as of the date hereof.
 
(k) Consents.  The Sellers shall, at their own expense, obtain and furnish to
Buyer, in form and substance acceptable to Buyer, the consents listed on
Schedule 4.1(c) and an estoppel certificate from each landlord for the Leased
Real Estate.
 
(l) Exclusive Dealing.  Neither the Company nor any Seller shall, nor shall
either Group Company permit its respective officers, directors, employees,
agents or other representatives (or any advisor or other agent acting on behalf
of any of the foregoing) to, directly or indirectly, (i) solicit, initiate,
accept or encourage (including by way of furnishing any non-public information
concerning the business, properties or assets of either Group Company) any
inquiries, proposals, expressions of interest or offers relating to (A) a
merger, consolidation, exchanges of securities, reorganization, business
combination or other similar transaction involving either Group Company, the
capital stock or other equity interests of either Group Company or the assets of
either Group Company, other than any such transaction or series of transactions
in which the Buyer is the acquiring party, or (B) a sale, transfer or other
disposition of the assets, capital stock or other equity interests of either
Group Company in a single transaction or series of related transactions, other
than any such transaction or series of transactions in which the Buyer is the
acquiring party; (ii) enter into or participate in any discussions or
negotiations regarding, or otherwise cooperate in any way with, or assist or
participate in, facilitate or encourage any effort or attempt by any other
person to do or seek any
 
 
34

--------------------------------------------------------------------------------

 
of the foregoing; (iii) permit access to the premises of either Group Company or
provide any information to any third party for the purposes of reviewing either
Group Company’s business or operations in connection with the sale of either
Group Company; or (iv) enter into any oral or written agreement to sell stock,
other equity interests or assets of either Group Company.  Each Group Company
will promptly advise Buyer of any such contacts, inquiry or proposal within one
(1) business day of the receipt thereof.
 
(m) Investments.  Neither Group Company will make any Investment without the
prior consent of Buyer.
 
(n) Issuance of Stock; Redemptions; Dividends.  Neither Group Company will (i)
issue any additional shares of stock of any class or other equity interests or
grant any warrants, options or rights to subscribe for or acquire any additional
shares of stock of any class or other equity interests; (ii) directly or
indirectly redeem, purchase or otherwise acquire, recapitalize or reclassify any
of its capital stock or other equity interests or liquidate in whole or in part;
or (iii) pay any dividends or other distributions with respect to its capital
stock or other equity interests.
 
(o) Amendments.  Neither Group Company will amend its Articles of Organization,
Articles/Certificate of Incorporation, Bylaws or other organizational documents.
 
(p)  Audit.  Sellers and the Group Companies will cooperate in all respects on
the audit being performed by Sadler & Gibbs.
 
7.2 Retained Liabilities.  As of the Closing, the Sellers jointly and severally
(i) assume and agree to pay and be responsible for the Retained Liabilities and
(ii) release the Group Companies and Buyer from all of the Retained Liabilities.
 
7.3 Further Acts.  On the Closing Date, or thereafter if necessary, the Sellers
shall, without cost or expense to Buyer, execute and deliver to or cause to be
executed and delivered to Buyer such further instruments of transfer and
conveyance and take such other action as Buyer may reasonably require to carry
out more effectively and completely the transactions contemplated by this
Agreement.
 
8. COVENANTS OF BUYER.
 
8.1 Further Acts.  On the Closing Date, or thereafter if necessary, Buyer shall,
without cost or expense to the Sellers, execute and deliver to or cause to be
executed and delivered to the Sellers such further instruments and take such
other action as the Sellers may reasonably require to carry out more effectively
and completely the transactions contemplated by this Agreement.
 
8.2 Employment of Group Company Employees.  Buyer agrees to cause the applicable
Group Company to offer employment to the individuals listed on Schedule 8.2 on
the same terms as such individuals are employed by the Group Company immediately
before Closing, provided, however, that such employees may only be terminated
for cause or at the discretion of Crew during the Earnout Period.
 
 
35

--------------------------------------------------------------------------------

 
8.3 Group Companies’ Line of Credit.  Buyer agrees to use reasonable efforts to
procure senior debt financing for Group Companies by the Closing Date, including
a line of credit in amount of Two Hundred Thousand Dollars ($200,000) to be
drawn upon by the Group Companies at the discretion of Crew, subject to the
consent of Martin Nielson, which consent shall not be unreasonably withheld, for
the operation of the Group Companies.
 
8.4 Director and Officer Indemnification.  For a period of at least three (3)
years after the Closing Date, Buyer will cause each Group Company to maintain in
effect (which in each case shall cover the same matters and be on terms,
including without limitation as to limits of liability in insurance policies, no
less favorable than as are in effect on the Closing Date):
 
(a) bylaw provisions, certificate of incorporation provisions and other
agreements indemnifying current and former directors and officers of each of the
Group Companies who serve or served as such on or prior to the Closing Date; and
 
(b) policies of insurance, including but not limited to professional liability
coverage, insuring such officers and directors of each Group Company against
matters which arose on or prior to the Closing Date.
 
9.   MUTUAL COVENANTS AND WARRANTIES.
 
9.1 Publicity.  Except for an announcement by RLS Associated, which is to be
approved by Buyer, no public announcement or other publicity regarding the
transactions referred to herein shall be made by either Seller or the Group
Companies (or by any advisor or agent of either Seller or the Group Companies)
without the prior written approval of Buyer.  Nothing in this Agreement
restricts the Buyer or its subsidiaries from making any public announcement or
other publicity regarding the transactions referred to herein.
 
9.2 Reasonable Efforts.  Upon the terms and subject to the conditions hereof,
each of the parties hereto agrees to use its commercially reasonable efforts (i)
to perform its obligations hereunder, and (ii) to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate the transactions contemplated hereby.
 
9.3 Tax Matters.  The following provisions shall govern the allocation of
responsibility as between Buyer and the Sellers for certain tax matters
following the Closing Date:
 
(a) Tax Indemnification.  Crew shall indemnify Buyer and each Group Company and
each of their respective affiliates and hold them harmless from and against any
Loss, Claim, liability, expense, or other damage attributable to (i) Taxes (or
the non-payment thereof) of the Group Companies for all taxable periods ending
on or before the Closing Date and the portion through the end of the Closing
Date for any taxable period that includes (but does not end on) the Closing Date
(any such period described in this subsection (i) is referred to herein as a
“Pre-Closing Tax Period”), (ii) all Taxes of any member of an affiliated,
consolidated, combined, or unitary group of which either Group Company (or any
of its predecessors) is or was a member on or prior to the Closing Date,
including pursuant to Treasury
 
 
36

--------------------------------------------------------------------------------

 
Regulation Section 1.1502-6 under the Code or any analogous or similar state,
local, or foreign Law or regulation, and (iii) any and all Taxes of any Person
(other than a Group Company) imposed on a Group Company as a transferee or
successor, by contract or pursuant to any Law, rule, or regulation, which Taxes
relate to an event or transaction occurring before the Closing.
 
(b) Straddle Period.  In the case of any taxable period that includes (but does
not end on) the Closing Date (a “Straddle Period”), the amount of any Taxes
based on or measured by income or receipts of either Group Company for the
Pre-Closing Tax Period shall be determined based on an interim closing of the
books as of the close of business on the Closing Date (and for such purpose, the
taxable period of any partnership or other pass-through entity in which either
Group Company holds a beneficial interest shall be deemed to terminate at such
time) and the amount of other Taxes of either Group Company for a Straddle
Period that relates to the Pre-Closing Tax Period shall be deemed to be the
amount of such Tax for the entire taxable period multiplied by a fraction the
numerator of which is the number of days in the taxable period ending on the
Closing Date and the denominator of which is the number of days in such Straddle
Period.
 
(c) Responsibility for Filing Tax Returns.  Sellers shall prepare or cause to be
prepared and file or cause to be filed all income Tax Returns for the Group
Companies for any taxable period ending on or prior to the Closing Date.  Buyer
shall prepare or cause to be prepared and file or cause to be filed all Tax
Returns for each Group Company that are filed after the Closing Date other than
the Tax Returns referenced in the preceding sentence.
 
(d) Cooperation on Tax Matters.
 
(i) Buyer, the Group Companies, and the Sellers shall cooperate fully, as and to
the extent reasonably requested by the other party, in connection with the
filing of Tax Returns pursuant to Section 9.3(c) above, and any audit,
litigation or other proceeding with respect to Taxes.  Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information that are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.  The Sellers agree (A) to retain all books and
records with respect to Tax matters pertinent to the Group Companies relating to
any taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Buyer or the Sellers, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (B) to
give the other party reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if the other party so requests,
the Sellers shall allow the other party to take possession of such books and
records.
 
(ii) Buyer and the Sellers further agree, upon request, to use their reasonable
efforts to obtain any certificate or other document from any governmental
authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).
 
 
37

--------------------------------------------------------------------------------

 
(iii) Buyer and the Sellers further agree, upon request, to provide the other
party with all information that either party may be required to report pursuant
to Code Section 6043, or Code Section 6043A, or Treasury Regulations promulgated
thereunder.
 
(e) Certain Taxes and Fees.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with consummation of the transactions contemplated by this Agreement
shall be paid equally Buyer and Sellers when due, and the Sellers will, at their
own expense, file all necessary Tax Returns and other documentation with respect
to all such Taxes, fees and charges, and, if required by applicable Law, Buyer
will, and will cause its affiliates to, join in the execution of any such Tax
Returns and other documentation.
 
9.4 Post-Closing Corporate Matters for the Group Companies.  Buyer and Sellers
acknowledge that Buyer intends to effectuate the following corporate actions
after the Closing (at the Buyer’s discretion and without limiting the Buyer’s
rights to take or cause to be taken any other corporate actions):
 
(a) Buyer will appoint Martin Nielson, Peter Munday and Kimberly Crew to the
Board of Directors of each Group Company.
 
(b) Buyer intends that, after due consideration, the Board of Directors of each
Group Company will appoint the following officers:
 
(i) Martin Nielson, Vice President and Assistant Secretary.
 
(c) Buyer intends that it, as stockholder of each Group Company, and the
officers of each Group Company (as applicable) will take or cause to be taken
such actions to amend as necessary or advisable the Articles of Organization,
Articles/Certificate of Incorporation, Bylaws and other organizational documents
of each Group Company.
 
(d) Buyer intends to change the registered agent office for each of the Group
Companies.
 
10.   TERMINATION OF AGREEMENT.
 
10.1 Causes.  This Agreement and the transactions contemplated hereby may be
terminated at any time prior to the completion of the Closing as follows, and in
no other manner:
 
(a) By mutual consent of the parties;
 
(b) By written notice from Buyer to the Sellers if:
 
(i) there has been a material misrepresentation or breach by Sellers in the
representations, warranties, agreements or covenants of Sellers set forth
herein; or
 
 
38

--------------------------------------------------------------------------------

 
(ii) any of the conditions provided for in Article 11 of this Agreement have not
been satisfied or waived by Buyer in writing and the Closing has not occurred by
September 11, 2011 or the date of such notice, whichever is later;
 
(c) By written notice from the Sellers to Buyer if:
 
(i) there has been a material misrepresentation or breach by Buyer in the
representations, warranties, agreements or covenants of Buyer set forth herein;
or
 
(ii) any of the conditions provided for in Article 12 of this Agreement have not
been satisfied or waived by the Sellers in writing and the Closing has not
occurred by September 11, 2011 or the date of such notice, whichever is later;
or
 
(d) By written notice from the Sellers to Buyer in accordance with Section 3.1
of this Agreement.
 
10.2 Effect of Termination.  In the event of a termination of this Agreement by
Buyer under Section 10.1(b)(i), the Buyer shall have as a sole remedy monetary
damages equal to the Extension Fee.  In the event of a termination of this
Agreement by the Sellers on behalf of the Sellers under Section 3.1, 10.1(c)(i)
or 10(d), the sole and exclusive remedy of the Sellers shall be the applicable
remedy set forth in Section 3.1.  In the event of any other termination of this
Agreement, no party shall have any rights of recovery or causes of action
against any other party hereto.
 
10.3 Right to Proceed.  If any of the conditions specified in Article 11 hereof
have not been satisfied, Buyer, in addition to any other rights that may be
available to it, may waive its rights to have such conditions satisfied prior to
Closing and may proceed with the transactions contemplated hereby, and if any of
the conditions specified in Section 12 hereof have not been satisfied prior to
Closing, the Sellers, in addition to any other rights that may be available to
them, may waive their rights to have such conditions satisfied and may proceed
with the transactions contemplated hereby; provided, however, that any such
waiver by Buyer or Sellers, as the case may be, shall in no way diminish or
eliminate any other rights that may be available to the waiving party related to
or as a result of the waived condition or conditions not having been satisfied
prior to Closing.
 
11.   CONDITIONS TO OBLIGATIONS OF BUYER.  The obligations of Buyer to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction on or prior to the Closing Date of the following conditions, and
these conditions shall be valid, effective and enforceable notwithstanding any
disclosure by Sellers of any item covered hereby, irrespective of whether such
disclosure is in this Agreement, the schedules hereto, or otherwise, and
irrespective of whether such disclosure is made before or after the execution of
this Agreement (it being understood that these Seller obligations are several,
not joint, and that they apply to Murex only to the extent that such matters are
in Murex’s actual knowledge or control, as applicable):
 
11.1 Acts to be Performed.  Each of the acts and undertakings, obligations and
covenants of Sellers and each Group Company to be performed on or before the
Closing Date pursuant to the terms hereof shall have been duly performed or
complied with on or before the Closing Date.
 
 
39

--------------------------------------------------------------------------------

 
11.2 Representations and Warranties.  Each of the representations and warranties
of Sellers herein contained shall be true and correct in all material respects
when made and shall be true and correct in all material respects at and as of
the Closing Date as though such representations and warranties were made or
given on and as of the Closing Date.
 
11.3 Due Diligence.  Buyer’s due diligence review has confirmed, in Buyer’s sole
reasonable judgment, (i) the accuracy and completeness of the information
concerning the Acquired Business and the customers, suppliers, brokers and
employees of each Group Company previously supplied to Buyer by Sellers; (ii)
that from the Signing Date there has not occurred or failed to occur any event
the occurrence or failure to occur of which, as the case may be, is or is
reasonably likely to be, and no condition exists that is or is reasonably likely
to be, materially adverse to the Group Company or the customer, supplier, broker
or employee relationships of either Group Company or the Acquired Business; and
(iii) that the Real Estate and the financial condition, property, results of
operations and prospects of each Group Company, received or obtained after the
Signing Date, are satisfactory.
 
11.4 No Material Adverse Change.  There shall not have occurred (i) any material
adverse change since December 31, 2010 in the business, prospects, properties,
results of operations or business or financial condition of either Group
Company, and there shall not have been any occurrence, circumstance or
combination thereof (whether arising heretofore or hereafter), including
litigation pending or threatened, that might reasonably be expected to result in
any such material adverse change before or after the Closing Date, or (ii) any
loss or damage to any assets of either Group Company or the Real Estate (whether
or not covered by insurance) that could materially affect or impair the ability
of either Group Company to conduct after the Closing Date the business now being
conducted by such Group Company.
 
11.5 Ordinary Course.  Each Group Company shall have operated its business in
the ordinary course since December 31, 2010, and there shall have been no
transactions outside the ordinary course of business without the prior written
consent of Buyer.
 
11.6 Third-Party Consents.  All authorizations, consents and approvals of all
governmental agencies and authorities required to be obtained in order to permit
consummation by Sellers of the transactions contemplated by this Agreement and
to permit the business currently carried on by each Group Company to continue to
be carried on by such Group Company unimpaired immediately following the Closing
Date shall have been obtained.  Sellers shall have also obtained all other
necessary third-party consents and approvals to the transactions contemplated by
this Agreement, including those set forth on Schedule 4.1(c) attached
hereto.  None of such consents or approvals shall be conditioned upon any action
or commitment, other than those specified in this Agreement, to be taken or made
by Buyer.
 
11.7 Statutory Requirements; Litigation.  All statutory requirements for the
valid consummation by Sellers of the transactions contemplated by this
Agreement, shall have been fulfilled.  Between the date of this Agreement and
the Closing Date, no action, investigation or proceeding shall have been
instituted or shall have been threatened before a court or other governmental
body or by any public authority to restrain or prohibit the transaction
contemplated by this Agreement or to obtain damages in respect thereof.
 
 
40

--------------------------------------------------------------------------------

 
11.8 Other Agreements and Documents.  On or before the Closing Date, Buyer shall
have received the closing deliveries specified in Section 3.2(a) of this
Agreement.
 
11.9 Liens.  The assets of each Group Company shall be free and clear of all
security interests, mortgages, deeds of trust, liens, claims and encumbrances of
any nature whatsoever.
 
11.10 Audit.  Sadler & Gibbs shall have completed the audit of each Group
Company’s financial statements for the years ended December 31, 2009 and 2010.
 
12.   CONDITIONS TO OBLIGATION OF SELLERS.  The obligation of Sellers to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction on or prior to the Closing Date of the following conditions,
and these conditions shall be valid, effective and enforceable notwithstanding
any disclosure by Buyer of any item covered hereby, irrespective of whether such
disclosure is in this Agreement, the schedules hereto, or otherwise, and
irrespective of whether such disclosure is made before or after the execution of
this Agreement:
 
12.1 Acts to be Performed.  Each of the acts and undertakings, obligations and
covenants of Buyer to be performed on or before the Closing Date pursuant to the
terms hereof shall have been duly performed or complied with on or prior to the
Closing Date.
 
12.2 Representations and Warranties.  Each of the representations and warranties
of Buyer herein contained shall be true and correct in all material respects
when made and shall be true and correct in all material respects at and as of
the Closing Date as though such representations and warranties were made or
given on and as of the Closing Date.
 
12.3 Statutory Requirements; Litigation.  All statutory requirements for the
valid consummation by Buyer of the transactions contemplated by this Agreement
shall have been fulfilled.  Between the date of this Agreement and the Closing
Date no action or proceeding shall have been instituted or shall have been
threatened before a court or other governmental body or by any public authority
to restrain or prohibit the transaction contemplated by this Agreement or to
obtain damages in respect thereof.
 
12.4 Other Agreements and Documents.  On or before the Closing Date, Sellers
shall have received the closing deliveries specified in Section 3.2(b) of this
Agreement.
 
13.   SURVIVAL OF REPRESENTATIONS, WARRANTIES, AGREEMENTS AND COVENANTS;
INDEMNIFICATION.
 
13.1 Survival of Representations, Warranties, Agreements and Covenants.
 
(a) Each and every representation and warranty made by each Group Company,
Sellers, and Buyer in this Agreement or in any exhibits, schedules, instruments
of transfer or other documents delivered pursuant thereto or in connection
therewith shall be
 
 
41

--------------------------------------------------------------------------------

 
effective regardless of any investigation that may have been or may be made at
any time by or on behalf of the party to whom such representation or warranty is
made and shall survive the Closing, but except as otherwise provided in this
Section 13.1, shall terminate on the second anniversary of the Closing Date, and
thereafter shall be of no further force or effect.
 
(b) Any representation or warranty of the Sellers relating to any Tax or Tax
Return or employee benefits, retirement or to any other matter governed by ERISA
shall extend until thirty (30) days after the expiration of the applicable
statutory period of limitations, including any extension thereof.
 
(c) Any representation or warranty of the Sellers relating to title to or
ownership of the Purchased Equity Interests, capitalization of either Group
Company or ownership of assets by either Group Company shall extend for an
unlimited period after the Closing Date.
 
(d) Any representation or warranty of the Sellers relating to Environmental
Claims, Environmental Laws or Materials of Environmental Concern shall extend
for a period of five (5) years after the Closing Date.
 
(e) Any representation or warranty of the Sellers regarding the matters set
forth in Section 4.9 of this Agreement (other than as to the matters referred to
in Sections 13.1(b), 13.1(c) or 13.1 (d) above, which matters shall be governed
by the time periods provided for in those Sections) shall extend for a period of
three (3) years after the Closing Date.
 
(f) All covenants and agreements contained in this Agreement or in any related
agreement, certificate, document or instrument delivered pursuant to this
Agreement shall survive the Closing Date in accordance with their terms.
 
(g) Any agreement or covenant of the Sellers regarding Retained Liabilities
shall extend for an unlimited period after the Closing Date.
 
(h) The date on which any covenant, agreement, representation or warranty
terminates in accordance with this Article X is referred to herein as the
“Cut-off Date” for such covenant, agreement, representation or warranty.  Any
representation, warranty, covenant or agreement that would otherwise terminate
at the Cut-off Date with respect thereto shall survive if notice in reasonable
specificity of the breach, inaccuracy or nonperformance thereof shall have been
given on or prior to the Cut-off Date with respect thereto to the party against
whom indemnification may be sought for the purpose of allowing the assertion of
a claim based thereon.
 
(i) The covenants and agreements contained in this Article X shall survive until
such time as any claim for indemnification is finally settled in accordance with
the terms thereof.
 
13.2 Indemnification by Buyer.
 
(a) Buyer agrees to indemnify the Sellers and hold them harmless from and
against any and all Losses incurred or sustained by, or imposed upon, the
Sellers with
 
 
42

--------------------------------------------------------------------------------

 
respect to or by reason of (i) any breach or inaccuracy on the part of Buyer of
any of its representations and warranties contained in this Agreement or in any
related agreement, certificate, document or instrument delivered by Buyer
hereunder or (ii) any breach, default or lack of performance on the part of
Buyer of any of its agreements or covenants contained in this Agreement or in
any related agreement, certificate, document or instrument delivered by Buyer
hereunder.
 
(b) Notwithstanding anything to the contrary in this Agreement:
 
(i) the Sellers shall not be entitled to indemnification under Section 13.2(a)
with respect to any claim for indemnification thereunder, unless the Sellers
have given Buyer written notice of such claim prior to the applicable Cut-off
Date; and
 
(ii) the Sellers shall not be entitled to indemnification or payment under
Section 13.2(a)(i) of this Agreement unless and until the aggregate amount of
Losses under Section 13.2(a)(i) exceeds $10,000 and then shall be entitled to
indemnification and payment for all such Losses; and
 
(iii) the Sellers shall not be entitled to indemnification or payment under
Section 13.2(a)(i) of this Agreement for Losses under Section 13.2(a)(i) to the
extent the aggregate Losses under Section 13.2(a)(i) exceed the amount of the
Initial Payment.
 
13.3 Indemnification by Sellers.
 
(a) The Sellers severally agree to indemnify Buyer and each Group Company and
hold them harmless from and against any and all Losses incurred or sustained or
suffered by, or imposed upon, Buyer or either Group Company, with respect to or
by reason of (i) any breach or inaccuracy on the part of a Seller of any of such
Seller’s representations and warranties contained in this Agreement or in any
related agreement, certificate, document or instrument delivered by such Seller
hereunder; (ii) any breach, default or lack of performance on the part of such
Seller of its agreements or covenants contained in this Agreement or in any
related agreement, certificate, document or instrument delivered by the Sellers
hereunder; (iii) any suit, action, proceeding or claim now pending or which may
be made or brought hereafter based upon any incident or transaction related to
the business of either Group Company occurring prior to or on the Closing Date,
which has not been disclosed in writing in a Schedule attached hereto; or (iv)
the Retained Liabilities.
 
(b) Notwithstanding anything to the contrary in this Agreement:
 
(i) Buyer and the Group Companies shall not be entitled to indemnification under
Section 13.3(a) with respect to any claim for indemnification, unless Buyer has
given the Sellers written notice of such claim prior to the applicable Cut-off
Date; and
 
(ii) Buyer and the Group Companies shall not be entitled to indemnification or
payment under Section 13.3(a)(i) of this Agreement unless and until the
aggregate amount of Losses under Section 13.3(a)(i) exceeds $10,000 and then
shall be entitled to indemnification and payment only for all such Losses; and
 
 
43

--------------------------------------------------------------------------------

 
(iii) Buyer and the Group Companies shall not be entitled to indemnification or
payment under Section 13.3(a)(i) of this Agreement for Losses under Section
13.3(a)(i) to the extent the aggregate Losses under Section 13.3(a)(i) exceed
the amount of the Initial Payment;
 
(iv) the limitations in Sections 13.3(b)(ii) and 13.3(b)(iii) of this Agreement
shall not apply to the respective, several obligations of the Sellers to
indemnify Buyer and the Group Companies with respect to the representations and
warranties of the Sellers set forth in Sections 4.1, 4.2, 4.3, 4.7, 4.11, 4.12,
4.21, and  4.25  of this Agreement (but, with respect to Murex, only to the
extent those representations are actually made by Murex);
 
(v) Murex’s maximum potential liability pursuant to Section 13.3(a) shall be
limited to Murex’s interest in the Retention Fund in the Retention Account;
 
(vi) For the avoidance of doubt, Buyer’s sole remedy against either Seller for
breach of any representation, warranty, covenant or other obligation hereunder
shall be to seek indemnification pursuant to Section 13.3(a); that is, for
example, Buyer may not seek recovery against a Seller for an alleged breach of a
representation and warranty under Section 4, and contend that such claim is for
“breach of contract,” not for “indemnification,” and that the claim is therefore
free of the limitations on “indemnification” set forth in this Section 13.3(b);
and,
 
(vii) Crew shall indemnify and hold harmless Buyer for any and all Losses
pursuant to Section 13.3 (a) for which she may be liable in addition to any and
all Losses pursuant to Section 13.3(a) for which Murex would have been liable
under Section 13.3(a) but for the application of Section 13.3(b)(v).
 
13.4 Retention Account.  To the extent that Buyer or either Group Company makes
any claim against either Seller under Section 13.3 of this Agreement, any amount
due to Buyer from either Seller shall be paid to the Buyer first (i) from the
Retention Account to the extent there is a sufficient balance therein and at
such point as the Retention Account is exhausted, then (but subject to Section
13.3(b)(v)) (ii) as a set-off against any other payment due hereunder to the
Sellers, including any portion of the Initial Payment and any Earnout Payment,
to the extent such set-off would satisfy the amount owed pursuant to this
Section 13.4 and if there are not sufficient other payments due hereunder to
accommodate such set-off, then  (iii) by wire transfer of immediately available
funds from the Sellers to the Buyer.  Any such payment or set-off shall be
calculated and paid or set-off, as applicable, within 10 days after the date on
which such payment or set-off is due to be made pursuant to Article X herein.
 
13.5 Interest.  Any payment required to be made by any party pursuant to this
Article X shall be made with interest for the period from the date the
indemnification claim is made to the date of payment at an annual rate equal to
the prime rate of interest as published in the Wall Street Journal from time to
time, and the rate of interest hereunder shall change with each change in such
prime rate.
 
13.6 Procedures for Third-Party Claims.
 
 
44

--------------------------------------------------------------------------------

 
(a) Any party seeking indemnification pursuant to this Article X (the
“Indemnified Party”) in respect of any legal proceeding, action, claim or demand
(in each case, a “Claim”) instituted by any third person or governmental entity
shall give the party from whom indemnification with respect to such claim is
sought (the “Indemnifying Party”) (i) prompt written notice (but in no event
more than twenty (20) days after the Indemnified Party acquires knowledge
thereof) of such Claim and (ii) copies of all documents and information relating
to any such Claim within twenty (20) days of their being obtained by the
Indemnified Party; provided, that the failure by the Indemnified Party to so
notify or provide copies to the Indemnifying Party shall not relieve the
Indemnifying Party from any liability to the Indemnified Party for any liability
hereunder except to the extent that such failure shall have actually and
materially prejudiced the defense of the Claim.
 
(b) Subject to Section 13.6(c) of this Agreement, the Indemnifying Party shall
have the right, at its option and expense, to defend against, negotiate, settle
or otherwise deal with any Claim with respect to which it is the Indemnifying
Party and to be represented by counsel of its own choice, and the Indemnified
Party will not admit any liability with respect thereto or settle, compromise,
pay or discharge the same without the consent of the Indemnifying Party, which
consent shall not be unreasonably withheld, so long as the Indemnifying Party is
contesting or defending the same with reasonable diligence and in good
faith.  The Indemnified Party may participate in any proceeding with counsel of
its choice and at its expense.  The Indemnifying Party may not enter into a
settlement of any such claim without the consent of the Indemnified Party, which
consent shall be not unreasonably withheld, unless such settlement requires no
more than a monetary payment for which the Indemnified Party is fully
indemnified by the Indemnifying Party or involves other matters not binding upon
the Indemnified Party.  In the event the Indemnifying Party does not, within
fifteen (15) days after it receives written notice of the Claim from the
Indemnified Party, agree in writing to accept the defense of, and assume all
responsibility for, such Claim as provided above in this Section 13.6(b), then
the Indemnified Party shall have the right to defend against, negotiate, settle
or otherwise deal with the Claim in such manner as the Indemnified Party deems
appropriate, in its sole discretion, and the Indemnified Party shall be entitled
to indemnification therefor from the Indemnifying Party under this Article X.
 
(c) In the event the Claim subject to this Section 13.6 is an Environmental
Claim, the parties agree that the following provisions shall apply:
 
(i) Buyer shall have control of all actions that may be necessary in order (A)
to resolve the Environmental Claim and (B) to address, correct, remediate and
repair conditions giving rise to such Environmental Claim (the “Conditions”) so
that such Conditions are in full compliance with Environmental Laws;
 
(ii) Buyer shall retain a qualified environmental consulting/services company
(“Consultant”) to review such Environmental Claim and associated Conditions and
to determine the extent to which correction, remediation or repair of the
Conditions is necessary to be in full compliance with Environmental Laws, and
the Consultant shall prepare a written report for Buyer and the Sellers setting
forth such review and determination and the specific actions to be taken so to
correct, remediate and repair the Conditions without unreasonably interrupting
the business operations of either Group Company.  
 
 
45

--------------------------------------------------------------------------------

 
To the extent practicable under the circumstances, Buyer shall consult with the
Sellers as to the matters described in this Section 13.6(c)(ii), but the Sellers
shall not have a right of approval or disapproval as to such matters;
 
(iii) Subject to Buyer complying with this Section 13.6(c), the Sellers shall be
solely responsible for and shall pay and, if applicable, shall reimburse Buyer
or the Group Companies for (A) all Remediation Costs and Expenses (as defined
below) and (B) any damages, fines, penalties and other reasonable costs and
expenses resulting from or attributable to resolution of the Environmental Claim
or relating to the Conditions not being in full compliance as of the Closing
with applicable Environmental Laws, to the extent indemnification is provided
therefor under this Article X;
 
(iv) For purposes of this Section 13.6(c), “Remediation Costs and Expenses”
shall mean the fees, costs and expenses reasonably incurred by Buyer or the
Group Companies in undertaking and completing the actions recommended by the
Consultant to so correct, remediate and repair the Conditions including, without
limitation, environmental consultants’ and contractors’ fees, attorneys’ fees,
laboratory and analytical costs and expenses, equipment charges, industrial or
hazardous waste disposal costs, and all other fees, costs or expenses reasonably
incurred in connection with sampling, monitoring, investigation and remediation
activities; and
 
(v) Any amounts payable by the Sellers pursuant to this Section 13.6(c) shall be
paid within thirty (30) days of the date an invoice therefor is given to the
Sellers.
 
14.   GOVERNING LAW.  This Agreement shall be governed by and construed under
and in accordance with the Laws of the Commonwealth of Pennsylvania, excluding
any choice of Law rules that might direct the application of the Laws of another
jurisdiction.
 
15.   SUBMISSION TO JURISDICTION.  Any legal action arising out of or relating
to this Agreement or the enforcement of any provision of this Agreement shall be
brought or otherwise commenced in any state or federal court located in
Philadelphia County, PennsylvaniaEach party to this Agreement expressly and
irrevocably consents and submits to the jurisdiction of each state, federal, and
appellate court located in Philadelphia County, Pennsylvaniain connection with
any such legal action or proceeding.  Each party further agrees that each state
and federal court located in Philadelphia County, Pennsylvaniashall be deemed to
be a convenient forum.  Each party agrees not to assert (by way of motion, as a
defense or otherwise), in any such proceeding commenced in any state or federal
court located in Philadelphia County, Pennsylvaniaany claim that such party is
not subject personally to the jurisdiction of such court, that such proceeding
has been brought in an inconvenient forum, that the venue of such proceeding is
improper or that this Agreement or the subject matter of this Agreement may not
be enforced in or by such court.  The parties agree that irreparable damage may
occur and that the parties would not have any.
 
16.   NOTICES.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be considered delivered in all respects
when it has been delivered by hand or overnight courier, by acknowledged
facsimile transmission followed by the original
 
 
46

--------------------------------------------------------------------------------

 
mailed by certified mail, return receipt requested, or three (3) days after it
is mailed by certified mail, return receipt requested, first class postage
prepaid, addressed as follows:
 
To Buyer:
 
With a copy to:
     
Chief Executive Officer
 
Chad Wiener
101 First St. Suite 493
 
Quarles & Brady LLP
Los Altos, CA  94022
 
411 East Wisconsin Avenue
US Fax: 650 887 2101
 
Milwaukee, WI  53202
   
Fax:  414-978-8918
and:
         
145-157 St. John St
   
London, England, EC1V 4PW
   
UK Fax: +44 (0) 207 681 1088
   



 
To Crew:
 
With a copy to:
991 Smithbridge Road
 
Peter R. Spirgel
Glen Mills, PA 19342
 
Flaster Greenberg
   
1810 Chapel Avenue West
To Murex:
 
Cherry Hill, NJ 08003
4700 Wissahickon Avenue, Ste 126
Philadelphia, PA 19144
Attn:  Alan Boon
       
Fax: 856-661-1919



or such other addresses as shall be similarly furnished in writing by either
party.
 
17.   EXHIBITS.  All exhibits and schedules hereto are by reference incorporated
herein and made a part hereof.
 
18.   ENTIRE AGREEMENT; BINDING EFFECT.  This Agreement contains the entire
agreement between the parties hereto with respect to the transactions
contemplated herein, and there are no agreements or understandings between the
parties other than those set forth herein or executed simultaneously or in
connection herewith.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.
 
19.   HEADINGS.  The headings in this Agreement are inserted for convenience
only and shall not constitute a part hereof.
 
20.   EXPENSES.  The parties hereto shall bear their respective expenses
incurred in connection with the negotiation, execution and performance of this
Agreement without obligation to pay or contribute to the expenses incurred by
any other party.  The Sellers shall be
 
 
47

--------------------------------------------------------------------------------

 
responsible for all Professional and Transaction Fees and none of Buyer or
either Group Company shall have any liability for any Professional and
Transaction Fees; provided, however, that Buyer shall be liable for the audit
performed by Sadler & Gibbs necessary for Buyer’s SEC compliance, unless Sellers
default on this Agreement prior to Closing or the Buyer terminates the Agreement
pursuant to Section 10.1(b)(i).  For these purposes, Buyer’s inability to
consummate this agreement by the Closing Date or within the time provided for in
Section 3.1(b) shall not constitute a default by the Sellers.
 
21.   AMENDMENT.  This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed on behalf
of all of the parties hereto or, in the case of a waiver, by the party waiving
compliance.
 
22.   WAIVER.  The failure of any party at any time or times to require
performance of any provision of this Agreement shall in no manner affect the
right to enforce that provision or any other provision hereof at any time
thereafter, except as specifically limited herein.
 
23.   TIME OF THE ESSENCE.  Time is deemed to be of the essence with respect to
all of the terms, covenants, representations and warranties of this Agreement.
 
24.   ASSIGNMENT.  Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned by any of the parties hereto without the
prior written consent of the other parties.  Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.  Notwithstanding
anything contained in this Agreement to the contrary, nothing in this Agreement,
expressed or implied, is intended to confer on any Person other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
 
25.   COUNTERPARTS; FACSIMILE SIGNATURE.  This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.  Each of the parties to
this Agreement agrees that a signature affixed to a counterpart of this
Agreement and delivered by facsimile or other electronic transmission by any
Person is intended to be its, his or her signature and shall be valid, binding
and enforceable against such Person.
 
[Signature page follows]
 


 
 
48

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement all
as of the day and year first above written.
 


 
BUYER:
 
 
E-WASTE SYSTEMS, INC.

 
By: _________________________________
 
Title:  _______________________________  
 
 
CSS:
 
 
LAPTOP SERVICE CENTER, LLC D/B/A COMPUTER SYSTEMS SOLUTIONS
 
 
By: _________________________________
 
 
Title:  _______________________________  
 
 
 
CPU:
 
 
SURF INVESTMENTS, LTD. D/B/A CPU
 
 
By: _________________________________
 
Title:  _______________________________  


 
 
CREW:

                            __________________________________
Kimberly Crew
 
 
 
MUREX:
 
 
MUREX CORPORATION
 
 
By:  Robert Fishman                                               
 
 
           Title:  _______________________________  
 
 
 
 
49

--------------------------------------------------------------------------------

 
 
Schedule 1.1
 
Existing Plans
 
AETNA POSPA cost sharing no referral 2.4
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 1.2
 
Forecasts
 
Group Companies provided Buyer Forecasts as part of the Due Diligence request by
email from Barry Ketner to Martin Nielson at Buyer on March 21, 2011.
 


 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 1.3
 
None.
 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 1.4
 
None.
 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 1.5
 
None.
 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 1.6
 
Retained Liabilities
 
1. Any obligations, liabilities or guaranties of either Group Company related to
Indebtedness.
 
2. Any obligations or liabilities of either Group Company (i) to any former
shareholder of either Group Company related to matters prior to the Closing or
(ii) to either Seller or any former shareholder of either Group Company arising
from or resulting from any failure by either Group Company to fully comply with
applicable securities Laws in connection with the issuance, sale or repurchase
of capital stock.
 
3. Any obligations or liabilities (i) of CSS Technical Staffing or (ii) of
Technology Playground or related to arising from any act or omission of any
Person conducting business as Technology Playground.
 
4. Any obligations or liabilities of either Group Company to current or former
employees of either Group Company or its ERISA Affiliates related to matters
prior to the Closing or earned or accrued as a result of the Closing, to the
extent not shown on the Closing Balance Sheet.
 
5. Any obligations, liabilities, costs or expenses of either Group Company
related to the Existing Plans for any period prior to or ending with the Closing
Date to the extent not shown on the Closing Balance Sheet, including without
limitation (i) any additional contributions, filing fees, interest, penalties
and related attorney fees and accounting fees attributable to errors in the
administration thereof, (ii) any payments made by Buyer or either Group Company
to the Internal Revenue Service, the Existing Plans, the trust or insurance
contract funding the Existing Plans and/or former or current participants of the
Existing Plans, necessary to preserve or restore the tax qualified status of any
Existing Plan with respect to documentary or operational defects arising prior
to the Closing Date and (iii) any amount by which the actual incurred but not
reported claims under any Existing Plan exceed the reserve for such claims shown
on the Closing Balance Sheet.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 2.3(e)(i) and 2.3(e)(ii)
 
Schedule 2.3(e)(ii)
 
Allocation of Purchase Among the Purchased Membership Interests and Purchased
Stock:
 
 
Purchased Membership Interests – 35% of Purchase Price
 
Purchased Stock – 65% of Purchase Price

 
 
 
Schedule 2.3(e)(ii).  Allocation of Purchase Price for the Purchased Membership
Interests among assets of CSS:
 
 

4 Assets Aggregate fair market value Allocation of sales price    
(actual amount for Class I)
           
Class I
$
$
 
Class II
$
$
 
Class III
$
$
 
Class IV
$
$
 
Class V
$
$
 
Classes VI
     
& VII
$
$
 
       
Total
 
$  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.1(c)
 


 
None.
 


 
 
 

--------------------------------------------------------------------------------

 
 Schedule 4.2(a)
 


 
Each Group Company is duly qualified and/or licensed, as the case may be, and in
good standing in each of the jurisdictions as follows:
 
 
CSS:  Pennsylvania and Massachusetts
 
 
CPU: California
 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.2(d)
 


 
CSS
 
Name                                Percentage of Membership Interests
 
Kimberly Crew Erle                                70%
 
Murex Corporation                                30%
 
CPU
 
 
Name                                Number of Shares of the Common Stock
 
Kimberly Crew Erle                                3010
 
Murex Corporation                                1290
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.2(e)
 
Managers, Members, Officers and directors
 
CSS:
 
Kimberly Crew – President
 
Robert Fishman - Secretary
 
Chris Acevedo – Chief Financial Officer
 
Kimberly Crew – Member
 
Murex Corporation – Member
 


 
CPU:
 
Kimberly Crew – President
 
Robert Fishman - Secretary
 
Julie Peterson – Vice President
 
Chris Acevedo – Chief Financial Officer
 
Kimberly Crew – Director
 
Robert Fishman - Director
 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.5(a)
 
 
Group Companies previously furnished to Buyer true and correct copies of the
Financial Statements on June 15, 2011 via e-mail from Sara Osborne, through
Flaster/Greenberg P.C., to Quarles & Brady LLP as part of section 8.2, 8.4, 8.5,
8.8 and 8.9 of the due diligence request, and also to accounting firm of Sadler
& Gibbs.
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.5(b)
 


 
None.
 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.5(c)
 
Since the Sellers’ acquisition of CPU in December 31, 2008 there has been no
change in the accounting methods or practices of CPU, no change in CPU’s
policies with respect to depreciation or amortization including useful lives of
assets or rates for depreciation or amortization, and no change in CPU’s
policies with respect to pricing inventory or capitalizing costs.
 


 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.6
 


 
None.
 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.7
 


 
None.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.8
 


 
None.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.9
 


 
None.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.10(a)
 


 
None.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.11(b)
 


 
The assets of the Group Companies serve as collateral/guaranty for the Laptop
Service Center LLC Term Loan with Bank of America ("Laptop Term Loan") and the
Computer Staffing Services Line of Credit with Bank of America ("Staffing LOC").
The Laptop Term Loan will be paid off on the Closing Date with sale proceeds.
All debt, all guaranties or related liabilities of the Group Companies pursuant
to the Laptop Term Loan and Staffing LOC will be terminated and released on the
Closing Date, and all liens on the Group Companies' assets related to the Laptop
Term Loan and the Staffing LOC will be terminated on or soon after the Closing
Date.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.11(d)
 
Insurance Policies
 
 


 

 
Insurance Company
Policy Number
Term of Coverage
Property or Risk Covered
         
LSC
The Hartford
44WECLV8246
7/31/10 - 7/31/11
$500,000 each accident
 
     Workers' Compensation
   
$500,000 Policy Limit
       
$500,000 Each employee
         
LSC
The Hartford
44SBAPO3011
12/18/10 - 12/18/11
   
     Package
       
     Property,Liability
   
MA/PA $55,000.00 pers property/contents
 
     Umbrella
   
2 Million
                   
CPU
The Hartford
       
     Workers' Compensation
44WECZN8014
1/24/11-1/24/12
1 million each accident
       
1 million each Policy Limit
       
1 million Each Employee



 


 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.11(e)
 


 
None.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.12(a)
 


 
2010 Tax Returns are on extension.
 

 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.12(c)
 


 
None.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.12(d)
 


 
None.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.12(f)
 


 
None.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.12(h)
 


 
None.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.12(j)
 


 
None.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.12(k)
 


 
None.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.13
 
Unpaid Vacation
 
Employees are entitled to the following holidays after 90 days of continuous
employment: New Years Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day and one floating holiday (usually taken at
Thanksgiving). 
 
The PTO time accrued to current payroll 6/10/11 for each employee is as follows:
 
 
Employee
PTO Hours
   
CPU:
 
Dalit, Jason
33.29
Fuerte, Librado
109.2
Grimble, Daryl
17.99
Jensen, Kenneth
19.03
Kyle, Kristen
0
Mindiola, Lupe
96
Newton, Matthew
86.32
Nguyen, Khoi
38.12
Peterson, Julie
192
Prum, Kosal
30.23
Rodriguez, Erica
-2.14
Skeen, Daniel
76.47
       
LSC:
 
Bailey, Jeffrey
0
Huffer, Richard
48
Mansfield, Christine
13.66
McClintock, Kevin
5.8
Mele, Michael
4.96
Ngan, Chiang
0
O'Neil, Jared
4.01
Vinson, Kevin
160



 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.14(a)
 


 
Sellers have provided copies of all relevant contracts under Section 17 of the
Due Diligence Request and again on a Flash Drive send via overnight mail by
Kimberly Crew to Buyer on Thursday June 9, 2011.
 
The assets of the Group Companies serve as collateral/guaranty for the Laptop
Service Center LLC Term Loan with Bank of America ("Laptop Term Loan") and the
Computer Staffing Services Line of Credit with Bank of America ("Staffing LOC").
The Laptop Term Loan will be paid off on the Closing Date with sale proceeds.
All debt, all guaranties or related liabilities of the Group Companies pursuant
to the Laptop Term Loan and Staffing LOC will be terminated and released on the
Closing Date, and all liens on the Group Companies' assets related to the Laptop
Term Loan and the Staffing LOC will be terminated on or soon after the Closing
Date.
 
Group Companies are parties to the following leases:
 
Lease between Airport Industrial Complex, a California limited partnership and
Surf Investments, LTD., a California corporation dated February 4, 2011 for the
premises located at 17922 Sky Park Circle, (Building 42) Suite JK Irvine,
California 92614.
 
Lease between PG Realty and Laptop Services Center, LLC dated August of 2008 for
the premises located at 440 Totten Pond Road, Waltham, MA, suite 200.
 
Lease between Computer Management Systems & Solutions, Inc. a Pennsylvania
corporation and SJS-Linde, L.P. dated 2008 for the premises located at 50 West
Powhattan Ave Essington, PA.
 
Lease between PS Business Parks, L.P., a California limited partnership and Surf
Investments, LTD, a California Corporation dated as of February 4, 2011 for the
premises located at 6540 Lusk Blvd., San Diego California 92121.
 


 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.15
 


 
Trade Names:
 


 
Laptop Service Center, LLC D/B/A Computer Systems Solutions,
 
Surf Investments, LTD. D/B/A CPU
 


 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.16
 


 
None.
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.18
 
Affiliates
 


 
Lighthouse Ventures Management provides management, accounting and bookkeeping
services for a fee to the Group Companies.
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.19
 
Bank Accounts
 
 
 

Company   Bank Name   Acct #   Signatories               Laptop Service Center 
  Bank of America   9001396740   Kimberly Crew             Christopher Acevedo  
           
Surf Investments/
            Cpu Computer Repair   Bank of America   383006113113   Kimberly Crew
            Christopher Acevedo             Julie Peterson              

 
                                                                                                            

 
                                                                                                          

                                                                                                                     
 
 

--------------------------------------------------------------------------------

 
Schedule 4.21(a)
 


 
Indebtedness:
 
The assets of the Group Companies serve as collateral/guaranty for the Laptop
Service Center LLC Term Loan with Bank of America ("Laptop Term Loan") and the
Computer Staffing Services Line of Credit with Bank of America ("Staffing LOC").
The Laptop Term Loan will be paid off on the Closing Date with sale proceeds.
All debt, all guaranties or related liabilities of the Group Companies pursuant
to the Laptop Term Loan and Staffing LOC will be terminated and released on the
Closing Date, and all liens on the Group Companies' assets related to the Laptop
Term Loan and the Staffing LOC will be terminated on or soon after the Closing
Date.


 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.21(b)
 


 
None.
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.22
 


 
None.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.23
 


 
None.
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.24(a)
 


 
None.
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.24(b)
 
 
CPU
             
Sales
             
Employee Name
Job Title
2011 Payroll
to Date
2010
Payroll
       
Timothy Conrad
Education Technology Consultant
9423.05
14882.65
Paulette Donnellon
Director Government/Education
30251.07
85827.98
Lupe Mindola
Business Development Manager
22373.51
45273.49
Khoi Nguyen
Business Development Manager
16208.47
39232.83
       
Production
             
Employee Name
Job Title
2011
Payroll
to Date
2010
Payroll
       
Jason Dalit
Service
Coordinatior
/Shipping
9985.8
23904.18
Librato Fuerte
Technician
20273.76
45374.41
Kenneth Jensen
Technician
12952.78
25424.07
Kosal Prum
Technician
7160.77
14820.53
Erica Rodriguez
Technician
11586.23
31263.99
Daniel Skeen
Technician
12822.47
29962.34
               
General
             
Employee Name
Job Title
2011
Payroll
 to Date
2010
 Payroll
       
Daryl Grimble
Service Coordinator/Hotswap
14674.8
35615.1
Kristen Kyle
Service Coordinator
10571.02
20215.5
Matthew Newton
Service Coordinator/shipping
12600.51
29857.64
Julie Peterson
COO/Team Leader
25268.28
57529.68
Shannon Samples
Bookkeeper
733.6
8452.72



 
 
 

--------------------------------------------------------------------------------

 


 
LSC
             
Sales
             
Employee Name
Job Title
2011
Payroll
to date
2010
payroll
       
Richard Huffer
Business Development Mgr
17,471.19
43,736.33
Michael Mele
Business Development
Mgr/Team leader
23,061.75
51,924.25
                               
Production
             
Employee
Name
Job Title
2011
Payroll
 to date
2010
payroll
       
Kevin McClintock
Service Coordinator/
Purchaser
11,660.00
27,496.96
Kevin Vinson
Power Technician
23,104.40
55,164.80
                       
General
             
Employee Name
Job Title
2011
Payroll
to date
2010
payroll
       
Jeffrey Bailey
Shipping/receiving
1,937.50
N/A
Christine Mansfield
Bookkeeper/
adminstrative asst
11,772.00
23,743.11



 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.24(c)
 


 
None.
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.25
 


 
AETNA POSPA cost sharing no referral 2.4 can be terminated with 60 days written
notice.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.28
 


 
Sellers’ Broker – RLS Associates.
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 6.3
 


 
None.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 8.2
 
Employee List
 
Surf/CPU
               
10 Full/2 Part
                                 
First Name
 
Last Name
 
Position
 
Full/Part Time
 
Home Office
Daryl
 
Grimble
 
Service Co/Hotswap Ld.
 
Full Time
 
Irvine
Erica
 
Rodriguez
 
Technician
 
Full Time
 
Irvine
Jason
 
Dalit
 
Service Co/Shipping
 
Full Time
 
Irvine
Julie
 
Peterson
 
COO/Team Leader
 
Full Time
 
Irvine
Kenneth
 
Jensen
 
Technician
 
Full Time
 
Irvine
Khoi
 
Nguyen
 
BDM
 
Full Time
 
Irvine
Librado
 
Fuerte
 
Technician
 
Full Time
 
Irvine
Lupe
 
Mindiola
 
BDM
 
Full Time
 
Irvine
Shannon
 
Samples
 
Bookkeeper
 
Part Time
 
Irvine
Daniel
 
Skeen
 
Technician
 
Full Time
 
San Diego
Kosal
 
Prum
 
Technician
 
Part Time
 
San Diego
Matthew
 
Newton
 
Service Co/Shipping
 
Full Time
 
San Diego
                 
LSC
               
6 Full/2 Part
                                 
First Name
 
Last Name
 
Position
 
Full/Part Time
 
Home Office
Kevin
 
McClintock
 
Technician
 
Full Time
 
Philadelphia
Kevin
 
Vinson
 
Power Technician
 
Full Time
 
Philadelphia
Richard
 
Huffer
 
BDM
 
Full Time
 
Philadelphia
Jeffrey
 
Bailey
 
shipping/receiving
 
Part Time
 
Philadelphia
Chiang
 
Ngan
 
Technician
 
Full Time
 
Massachusetts
Michael
 
Mele
 
BDM/Team Leader
 
Full Time
 
Massachusetts
Jared
 
O'Neil
 
Service Co/Shipping
 
Part Time
 
Massachusetts
Christine
 
Mansfield
 
Bookkeeper
 
Full Time
 
Newark



 


 